                                                     Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 1 of 55

                                                1 Nathan G. Kanute (CA Bar No. 300946)
                                                  SNELL & WILMER L.L.P.
                                                2 50 West Liberty Street, Suite 510
                                                  Reno, Nevada 89501
                                                3 Telephone: 775-785-5440
                                                  E-Mail: nkanute@swlaw.com
                                                4
                                                    Don Bivens (pro hac vice pending)
                                                5   (AZ Bar No. 005134)
                                                    Donald L. Gaffney (pro hac vice pending)
                                                6   (AZ Bar No. 005717)
                                                    SNELL & WILMER L.L.P.
                                                7   One Arizona Center, Suite 1900
                                                    400 East Van Buren Street
                                                8   Phoenix, AZ 85004-2202
                                                    Telephone: (602) 382-6000
                                                9   Facsimile: (602) 382-6070
                                                    Email: dbivens@swlaw.com
                                               10          dgaffney@swlaw.com
                                               11   Attorneys for Plaintiff
                                               12
                                                                         IN THE UNITED STATES DISTRICT COURT
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13
                                                                              EASTERN DISTRICT OF CALIFORNIA
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14
                          L.L.P.




                                                    SOLARMORE MANAGEMENT
                                               15   SERVICES, INC., a California corporation,      Case No.

                                               16                     Plaintiff,                   COMPLAINT

                                               17   v.                                             (JURY TRIAL DEMANDED)

                                               18   Bankruptcy Estate of DC SOLAR
                                                    SOLUTIONS, INC. dba DC SOLAR
                                               19   SOLUTIONS MFG, INC. dba DC SOLAR
                                                    SOLUTIONS MANUFACTURING, INC., a
                                               20   California corporation; Bankruptcy Estate of
                                                    DC SOLAR DISTRIBUTION, INC., a
                                               21   California corporation; Bankruptcy Estate of
                                                    DC SOLAR FREEDOM, INC., a California
                                               22   corporation; MATTHEW CARPOFF, an
                                                    individual; LAUREN CARPOFF, an
                                               23   individual; ROBERT V. AMATO and
                                                    PRISCILLA AMATO, husband and wife;
                                               24   ROBERT KARMANN, an individual;
                                                    RONALD J. ROACH, an individual;
                                               25   SEBASTIAN JANO, an individual; STEVE
                                                    WILDE, an individual; RYAN GUIDRY, an
                                               26   individual; PATRICK MOORE, an
                                                    individual; HALO MANAGEMENT
                                               27   SERVICES LLC, a Nevada limited liability
                                                    company; SCOTT WENTZ, an individual;
                                               28   RAINA YEE, an individual; MONTAGE
                                                     Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 2 of 55

                                                1   SERVICES, INC., a California corporation;
                                                    VISTRA INTERNATIONAL EXPANSION
                                                2   (USA) INC., fka RADIUS GGE (USA),
                                                    INC., fka HIGH STREET PARTNERS INC.,
                                                3   a Maryland corporation; JULIE MURACO,
                                                    an individual; Praeditis Group LLC, a
                                                4   Delaware limited liability company; THE
                                                    STRAUSS LAW FIRM, LLC, a South
                                                5   Carolina limited liability company; PETER
                                                    STRAUSS, an individual; DIANA
                                                6   KERSHAW, an individual; HERITAGE
                                                    BANK OF COMMERCE, a California
                                                7   Corporation; CARSON TRAILER, INC., a
                                                    California corporation; DAVID ENDRES, an
                                                8   individual; ALVAREZ & MARSAL
                                                    VALUATION SERVICES, LLC, a Delaware
                                                9   limited liability company; BARRY
                                                    HACKER, an individual; MARSHAL &
                                               10   STEVENS, INC.; MARCELO BERMUDEZ,
                                                    an individual; COHNREZNICK, LLP, a New
                                               11   Jersey limited liability partnership; RADIUS
                                                    GGE (USA), INC., fka HIGH STREET
                                               12   PARTNERS INC., a Maryland corporation;
                                                    PANDA BEAR INTERNATIONAL, LTD., a
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13   Hong Kong corporation; PANDA SOLAR
                                                    SOLUTIONS LLC, a Nevada limited liability
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14   corporation; DC SOLAR
                          L.L.P.




                                                    INTERNATIONAL, INC., a Nevis
                                               15   corporation; BAYSHORE SELECT
                                                    INSURANCE, a Bahamian Corporation;
                                               16   CHAMPION SELECT INSURANCE, a
                                                    Bahamian Corporation; JPLM DYNASTY
                                               17   TRUST, a Cook Island Trust; BILLIE JEAN
                                                    TRUST, a Cook Island Trust; SOUTHPAC
                                               18   INTERNATIONAL, INC., a Cook Islands
                                                    Corporation, AHERN RENTALS INC., a
                                               19   Nevada corporation,
                                               20                        Defendants.
                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28
                                                     Case 2:19-cv-02544-JAM-DB Document
                                                                               TABLE OF1CONTENTS
                                                                                         Filed 12/17/19 Page 3 of 55
                                                                                                                                                                                          Page
                                                1
                                                    I.     PRELIMINARY STATEMENT......................................................................................... 1
                                                2   II.    PARTIES ............................................................................................................................ 2
                                                3          A.         PLAINTIFF ............................................................................................................. 2

                                                4          B.         DEFENDANTS ...................................................................................................... 3
                                                                      1)         THE CORE DEFENDANTS ...................................................................... 3
                                                5
                                                                      2)         “SCHEME AIDERS/ ABETTORS” ........................................................... 5
                                                6
                                                                      3)         ASSET HIDERS ......................................................................................... 8
                                                7   III.   JURISDICTION & VENUE ............................................................................................. 10
                                                8   IV.    FACTUAL ALLEGATIONS ........................................................................................... 11
                                                           A.         INTRODUCTION ................................................................................................ 11
                                                9
                                                           B.         THE CREATION OF THE MSGS ....................................................................... 15
                                               10
                                                           C.         THE FIRST FUNDS ............................................................................................. 16
                                               11          D.         THE BEGINNING OF THE FUNDS ................................................................... 17
                                               12          E.         THE FUNDS’ BASIC STRUCTURE .................................................................. 17
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13          F.         GENERAL BACKGROUND - DEFENDANTS CAUSING OR
                                                                      CONTRIBUTING TO PLAINTIFF’S INJURIES................................................ 23
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14
                                                           G.         THE FIRST SIGN OF TROUBLE (THE AUDITS) & THE APPRAISALS ...... 25
                          L.L.P.




                                               15          H.         THE PHASEOUT OF SOLARMORE ................................................................. 27
                                               16          I.         THE COLLAPSE OF DC SOLAR ....................................................................... 28
                                                           J.         THE CARPOFFS’ PREPARATIONS FOR ESCAPE ......................................... 32
                                               17
                                                    V.     ALLEGATIONS RELATED TO RICO VIOLATIONS.................................................. 33
                                               18
                                                           A.         ENTERPRISE ....................................................................................................... 33
                                               19          B.         OPERATION OF THE RICO ENTERPRISE ...................................................... 35
                                               20          C.         PREDICATE ACTS ............................................................................................. 35
                                               21          D.         VIOLATIONS OF 18 U.S.C. § 1343.................................................................... 36
                                                           E.         PATTERN OF RACKETEERING ACTIVITY ................................................... 39
                                               22
                                                    VI.    DAMAGES ....................................................................................................................... 40
                                               23
                                                    VII.   CLAIMS FOR RELIEF .................................................................................................... 40
                                               24          COUNT I (FEDERAL RICO - 18 U.S.C. §1962(C) – CORE DEFENDANTS) ............. 40
                                               25          COUNT II (FEDERAL RICO - 18 U.S.C. §1962(D) – CORE DEFENDANTS) ........... 42

                                               26          COUNT III (FRAUD: INTENTIONAL MISREPRESENTATION – CORE
                                                               DEFENDANTS) ................................................................................................... 43
                                               27          COUNT IV (FRAUD: INTENTIONAL CONCEALMENT – CORE
                                               28              DEFENDANTS) ................................................................................................... 44


                                                                                                                    -i-                                                  COMPLAINT
                                                    Case 2:19-cv-02544-JAM-DB Document
                                                                              TABLE OF1CONTENTS
                                                                                        Filed 12/17/19 Page 4 of 55
                                                                                                                                                                              Page
                                                1           COUNT V (FRAUD IN THE INDUCEMENT- CORE DEFENDANTS) ...................... 44
                                                2           COUNT VI (CONVERSION- CORE DEFENDANTS) .................................................. 45
                                                            COUNT VII (CIVIL CONSPIRACY – CORE DEFENDANTS AND SCHEME
                                                3
                                                                AIDERS/ABETTORS) ......................................................................................... 45
                                                4           COUNT VIII (UNJUST ENRICHMENT – CORE DEFENDANTS AND HALO) ........ 46
                                                5           COUNT IX (INTENTIONAL INTERFERENCE WITH CONTRACTUAL
                                                                RELATIONSHIP OR BUSINESS EXPECTANCY – CORE
                                                6               DEFENDANTS) ................................................................................................... 47
                                                7           COUNT X (NEGLIGENCE – ALVAREZ & MARSAL)................................................ 47
                                                            COUNT XI (NEGLIGENT MISREPRESENTATION – ALVAREZ & MARSAL) ...... 47
                                                8
                                                            COUNT XII (PROFESSIONAL NEGLIGENCE – ROACH) ......................................... 48
                                                9
                                                            COUNT XIII (BREACH OF FIDUCIARY DUTY – ROACH) ...................................... 49
                                               10           COUNT XIV (PROFESSIONAL NEGLIGENCE – WENTZ, YEE, MONTAGE,
                                               11               & RADIUS/VISTRA) ........................................................................................... 49
                                                            COUNT XV (BREACH OF FIDUCIARY DUTY- WENTZ, YEE, MONTAGE &
                                               12               RADIUS/VISTRA) ............................................................................................... 50
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13           COUNT XVI (NEGLIGENT MISREPRESENTATION – ALL DEFENDANTS)......... 50
                 Reno, Nevada 89501
                    LAW OFFICES




                                                    VIII.   PRAYER FOR RELIEF.................................................................................................... 51
                     775-785-5440




                                               14
                          L.L.P.




                                                    IX.     DEMAND FOR JURY TRIAL......................................................................................... 51
                                               15

                                               16

                                               17

                                               18

                                               19

                                               20

                                               21

                                               22

                                               23

                                               24

                                               25

                                               26

                                               27

                                               28


                                                                                                               - ii -                                         COMPLAINT
                                                    Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 5 of 55

                                                1                              I.   PRELIMINARY STATEMENT
                                                2          Plaintiff’s claims arise from two parallel fraud schemes that wrested over $910
                                                3   million from innocent purchasers, who thought they had purchased mobile solar energy
                                                4   generators which qualified for valid and significant tax benefits.
                                                5          Scheme One: From 2011 to 2018, Defendants named below built and sold mobile
                                                6   solar generators (“MSGs”) to purchasers. Purchasers bought the MSGs for $150,000, with
                                                7   (a) a down payment of $45,000, which supposedly qualified for alternative energy tax
                                                8   credits; and (b) a promissory note for the balance due over twenty years, during which
                                                9   purchasers could depreciate their MSGs on favorable tax terms. But, in reality, the
                                               10   Defendants’ sale of MSGs proved a sham.
                                               11          Scheme Two: The same purchasers were told that Defendants would generate
                                               12   substantial lease revenues from third parties, which would more than cover the balance
Snell & Wilmer
             50 W. Liberty Street, Suite 510




                                               13   purchasers owed on their promissory notes. But in reality, the Defendants’ promised lease
                 Reno, Nevada 89501
                    LAW OFFICES

                     775-785-5440




                                               14   revenues proved to be a sham.
                          L.L.P.




                                               15          In reality, there was no true market for the MSGs sold to purchasers. Indeed, some
                                               16   purchasers paid for MSGs that were never manufactured. In reality, there was also no true
                                               17   market for the touted leases. The majority of the promised subleases never materialized. In
                                               18   reality, the Defendants perpetrated a fraud on the purchasers, by pretending to have sublease
                                               19   revenue, when in fact the purported sublease revenue was really cash from later purchasers
                                               20   that was transferred from DC Solar to DC Distribution, either directly or through the use of
                                               21   third parties. Defendants’ touted sale and leasing transactions of MSGs were business
                                               22   failures that never made money. As a result, the purchasers grossly overpaid for the MSGs
                                               23   and the transactions may not qualify for the promised tax benefits promised. Further, the
                                               24   transactions never generated the promised lease income.
                                               25          Defendants tried as long as possible to hide and conceal the true facts from
                                               26   purchasers. Among other things, Defendants lied about and tried to conceal that some MSGs
                                               27   sold to purchasers were never manufactured. The Defendants also lied about and tried to
                                               28   conceal that the MSGs failed to generate lease revenues. Among other things, the

                                                                                                 1                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 6 of 55

                                       1   Defendants moved money between companies in ways intended to disguise the fact that the
                                       2   MSG transactions were fraudulent failures.
                                       3         Defendants fall into three main categories: Defendants who were core schemers,
                                       4   Defendants who were scheme aiders/abettors, and Defendants who facilitated hiding money
                                       5   and MSGs (or lack thereof).
                                       6         Plaintiff, for its complaint against the Defendants, alleges as follows:
                                       7                                        II.     PARTIES
                                       8                                              A. Plaintiff
                                       9         1.     Solarmore Management Services, Inc. (“Solarmore” or “Plaintiff”) is a
                                      10   California corporation authorized to do and doing business in California. Solarmore is
                                      11   owned and managed by Carl Jansen (“Jansen”).
Snell & Wilmer




                                      12         2.     Until December 12, 2019, Solarmore was the managing member of the
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   following California limited liability companies, which are collectively referred to as the
                    L.L.P.




                                      14   “Funds” or the “Purchasers.”
                                      15                a.     Solar Eclipse Investment Fund V, LLC
                                      16                b.     Solar Eclipse Investment Fund VI, LLC
                                      17                c.     Solar Eclipse Investment Fund VII, LLC
                                      18                d.     Solar Eclipse Investment Fund VIII, LLC
                                      19                e.     Solar Eclipse Investment Fund X, LLC
                                      20                f.     Solar Eclipse Investment Fund XI, LLC
                                      21                g.     Solar Eclipse Investment Fund XII, LLC
                                      22                h.     Solar Eclipse Investment Fund XIV, LLC
                                      23                i.     Solar Eclipse Investment Fund XV, LLC
                                      24                j.     Solar Eclipse Investment Fund XVI, LLC
                                      25                k.     Solar Eclipse Investment Fund XVII, LLC
                                      26                l.     Solar Eclipse Investment Fund XVIII, LLC
                                      27                m.     Solar Eclipse Investment Fund XIX, LLC
                                      28                n.     Solar Eclipse Investment Fund XXI, LLC

                                                                                         2                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 7 of 55

                                       1                o.     Solar Eclipse Investment Fund XXII, LLC
                                       2                p.     Solar Eclipse Investment Fund XXIII, LLC
                                       3                q.     Solar Eclipse Investment Fund XXIV, LLC
                                       4                r.     Solar Eclipse Investment Fund XXVI, LLC
                                       5                s.     Solar Eclipse Investment Fund XXVIII, LLC
                                       6                t.     Solar Eclipse Investment Fund XXXI, LLC
                                       7         3.     Solarmore is currently the 1% owner in each of the Funds except for Fund V
                                       8   and Fund VI, in which Solarmore is the 95% owner.
                                       9         4.     The Funds are tax-equity investment funds permitted under the Internal
                                      10   Revenue Code (the “Code”), created specifically for the purpose of owning MSGs.
                                      11         5.     Along with the managing member of the Funds, which was Solarmore up to
Snell & Wilmer




                                      12   December 12, 2019, each Fund has a purchasing member or members (as further defined
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   below, the “Purchasing Member”), which provided the money to purchase the MSGs.
                    L.L.P.




                                      14         6.     As of December 18, 2019, Solarmore consented to resignation as managing
                                      15   member of the Funds.
                                      16                                          B. Defendants
                                      17                                     1) The Core Defendants
                                      18         7.     DC Solar Solutions, Inc. (on information and belief, dba DC Solar Solutions
                                      19   MFG, Inc. dba DC Solar Solutions Manufacturing, Inc.) is a California corporation
                                      20   headquartered in Benicia, California (“DC Solar Solutions”).
                                      21         8.     DC Solar Distribution, Inc. is a California corporation headquartered in
                                      22   Benicia, California (“DC Solar Distribution”).
                                      23         9.     DC Solar Freedom, Inc. is a California corporation headquartered in Benicia,
                                      24   California (“DC Solar Freedom”) (together with DC Solar Solutions and DC Solar
                                      25   Distribution, “DC Solar”). The DC Solar entities are owned by Jeff Carpoff (“Carpoff”)
                                      26   and Paulette Carpoff (together, the “Carpoffs”), except that Lauer, Muraco, and Roach also
                                      27   owned equity in DC Solar Freedom.
                                      28         10.    The DC Solar entities are currently debtors in the jointly administered Chapter

                                                                                       3                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 8 of 55

                                       1   7 bankruptcy proceedings pending in the United States Bankruptcy Court, District of
                                       2   Nevada (“Bankruptcy Court”) under the lead case styled In re Double Jump, Inc., Case
                                       3   No. 19-50102-gs (“Bankruptcy Case”). Christine W. Lovato (“Lovato” or “Trustee”) is
                                       4   the duly appointed Chapter 7 Trustee for the DC Solar entities’ bankruptcy estates (the
                                       5   “Estates”).
                                       6           11.     The Estates are named as Defendants in this Complaint only for purposes of
                                       7   determination of liability, or determination of forms of legal or equitable relief; pursuant to
                                       8   the court-approved stay relief stipulation between the Plaintiff and the Trustee in the
                                       9   Bankruptcy Case filed with the Bankruptcy Court on December 16, 2019. Any enforcement
                                      10   or collection actions against the Estates will occur within the context of the Bankruptcy
                                      11   Case.
Snell & Wilmer




                                      12           12.     Matthew and Lauren Carpoff (the “Carpoff Children”) are the adult children
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   of Jeff and Paulette Carpoff and, upon information and belief, reside in California.
                    L.L.P.




                                      14           13.     The Carpoff Children received funds and/or wages from DC Solar.
                                      15           14.     Upon information and belief, Lauren Carpoff was involved in the process of
                                      16   keeping track of VINs for MSGs that did not exist by assisting in the preparation of a master
                                      17   list of VINs.
                                      18           15.     Robert V. Amato is Paulette Carpoff’s brother. Robert worked for DC Solar.
                                      19   Robert’s wife is Priscilla Amato (together, the “Amatos”). The Amatos were also on DC
                                      20   Solar’s payroll, and, upon information and belief, Priscilla managed some of the real
                                      21   properties that were purchased with funds obtained by DC Solar from the Purchasers. Upon
                                      22   information and belief, the Amatos reside in California.
                                      23           16.     According to the DOJ Seizure document (infra), Robert V. Amato had planted
                                      24   GPS devices that were supposed to be attached to MSGs in locations so that it appeared that
                                      25   the MSGs existed at these locations on the GPS tracking program.
                                      26           17.     Robert Karmann (“Karmann”) is an accountant and, upon information and
                                      27   belief, resides in California. Karmann worked for DC Solar as controller or CFO from
                                      28   around 2014 through the companies’ closing.

                                                                                         4                                COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 9 of 55

                                       1          18.    On December 12, 2019, Karmann was charged by Information with felony
                                       2   charges of conspiracy to commit an offense against the United States and securities fraud.
                                       3   See Case No. 2:19-cr-00222-JAM. Karmann has pled guilty.
                                       4          19.    Ronald J. Roach (“Roach”) is an accountant and, upon information and
                                       5   belief, resides in California. Roach runs a company known as Ronald J. Roach Accountancy
                                       6   Corp., and performed accounting services for, among others, DC Solar and Plaintiff.
                                       7          20.    On October 21, 2019, Roach was charged by Information with felony charges
                                       8   of conspiracy to commit an offense against the United States and securities fraud. On the
                                       9   same day, Joseph Bayliss was charged by Information with a felony charge of conspiracy
                                      10   to commit an offense against the United States. See Case No. 2:19-cr-00182-JAM. Roach
                                      11   and Bayliss pled guilty to those counts on October 22, 2019 and are set for sentencing on
Snell & Wilmer




                                      12   January 28, 2020. The charges and guilty pleas are related to their roles in the DC Solar
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   fraud and enterprise.
                    L.L.P.




                                      14          21.    Sebastian Jano (“Jano”) is a former employee of DC Solar, and, upon
                                      15   information and belief, resides in California.
                                      16          22.    Steve Wilde (“Wilde”) is an accountant the former controller of DC Solar
                                      17   Solutions and, upon information and belief, resides in California.
                                      18          23.    The Defendants listed in paragraphs 7 through 22, supra, shall hereinafter be
                                      19   referred to collectively as the “Core Defendants.”
                                      20          24.    Additional Defendants may be included as Core Defendants as investigation
                                      21   and discovery proceeds in this or related estates.
                                      22                                   2) “Scheme Aiders/ Abettors”
                                      23          25.    Ryan Guidry (“Guidry”) was involved in operations of DC Solar from at least
                                      24   early 2012, and, upon information and belief, resides in California.
                                      25          26.    Upon information and belief, Guidry operated and/or administered the DC
                                      26   Solar sublease scheme which involved the misrepresentation of MSGs, and third party
                                      27   rentals.
                                      28          27.    Patrick Moore (“Moore”) is or was the 21% minority owner of Solarmore

                                                                                        5                             COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 10 of 55

                                       1   Investments, Inc. (“Solarmore Investments”), which was the managing member of the first
                                       2   funds purchasing MSGs from DC Solar. Upon information and belief, he resides in
                                       3   California.
                                       4          28.    According to the DOJ Seizure Document (infra), an informant tipster
                                       5   contacted the FBI and told the FBI that Moore admitted that he was part of a fraudulent
                                       6   scheme involving MSGs with the Carpoffs.
                                       7          29.    Halo Management Services LLC (“Halo”) is a Nevada limited liability
                                       8   company which is or was managed by Peter Roselli (“Roselli”). Halo was the managing
                                       9   member of the final funds purchasing MSGs from DC Solar.
                                      10          30.    Alvarez & Marsal Valuation Services, LLC is a Delaware limited liability
                                      11   company with its principal place of business in New York, NY (“Alvarez & Marsal”).
Snell & Wilmer




                                      12          31.    Alvarez & Marsal completed appraisals of MSGs for DC Solar validating the
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   alleged value of the MSGs, which were presented to Purchasers.
                    L.L.P.




                                      14          32.    Barry Hacker (“Hacker”) was a broker and sometimes senior officer at
                                      15   Marshall & Stevens, Inc. and, upon information and belief, resides in California.
                                      16          33.    Hacker brokered some MSG purchases, worked directly with Alvarez &
                                      17   Marsal in establishing value for the MSGs, promoted DC Solar as a potential borrower, and
                                      18   assisted in the Carpoffs activities to move assets and and/or operations to Nevis Island.
                                      19          34.    Upon information and belief, Marcelo Bermudez (“Bermudez”) is a broker
                                      20   at Shokunin, Inc. and, upon information and belief, resides in California who assisted
                                      21   Hacker and DC Solar.
                                      22          35.    Upon information and belief, Bermudez brokered some MSG purchases and
                                      23   may have worked directly with Alvarez & Marsal in establishing value representations for
                                      24   the MSGs.
                                      25          36.    CohnReznick LLP (“CohnReznick”) is New Jersey limited liability
                                      26   partnership and consulting firm with its principal place of business in New York, NY.
                                      27          37.    CohnReznick and its employees brokered some MSG purchases and worked
                                      28   directly with Alvarez & Marsal in establishing value for the MSGs.

                                                                                        6                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 11 of 55

                                       1            38.     Scott Wentz (“Wentz”) is an accountant and another Defendant who resides
                                       2   in California.
                                       3            39.     Wentz performed tax work, oversaw or participated in an audit or financial
                                       4   compilation, and acted directly and helped DC Solar create international companies built to
                                       5   keep assets and income outside of the United States.
                                       6            40.     Raina Yee (“Yee”) is an accountant and, upon information and belief, resides
                                       7   in California. Yee was in charge of handling many of the various taxing authority audits of
                                       8   DC Solar, the Funds, and/or the Carpoffs individually.
                                       9            41.     Vistra International Expansion (USA) Inc., fka Radius GGE (USA), Inc., fka
                                      10   High Street Partners Inc., is a Maryland corporation headquartered in Massachusetts
                                      11   (“Vistra”) that acquired Radius GGE (USA).
Snell & Wilmer




                                      12            42.     Radius GGE (USA), Inc., fka High Street Partners Inc., is a Maryland
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   corporation headquartered in Massachusetts (“Radius”).
                    L.L.P.




                                      14            43.     Radius was acquired by Vistra on or about May 2018. Radius and Vistra
                                      15   provided, among other things, tax work and other services to DC Solar, Solarmore, and the
                                      16   Funds.
                                      17            44.     Montage Services, Inc. is a California corporation based in San Francisco
                                      18   (“Montage”).
                                      19            45.     Some of Montage’s assets were acquired by Radius on or about June 2016
                                      20   and entered into contractual agreements with Montage including the cooperative sharing of
                                      21   employees and, facilities, and equipment.
                                      22            46.     Heritage Bank of Commerce (“Heritage”) is a California Corporation
                                      23   primarily operating in California.
                                      24            47.     Diana Kershaw (“Kershaw”) is or was an officer or employee or former
                                      25   employee of Heritage Bank and, upon information and belief, resides in California.
                                      26            48.     Upon information and belief, as an officer or employee Kershaw cooperated
                                      27   with the Carpoffs to conceal or restrict information from Solarmore regarding its bank
                                      28   accounts at Heritage.

                                                                                          7                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 12 of 55

                                       1             49.   Carson Trailer, Inc. (“Carson”) is a California corporation with its principal
                                       2   place of business in Gardena, California. Carson produced and sold the physical trailers
                                       3   upon which the MSGs were built.
                                       4             50.   Ahern Rentals, Inc. is a Nevada corporation headquartered in Las Vegas (“Ahern”).
                                       5             51.   David Endres (“Endres”) is a former employee of Carson and DC Solar and,
                                       6   upon information and belief, resides in California.
                                       7             52.   Upon information and belief, Endres cooperated with the Carpoffs and DC
                                       8   Solar to provide VINs without corresponding trailers, and began working directly for DC
                                       9   Solar in the summer of 2018.
                                      10             53.   The Defendants listed in paragraphs 25 through 52, supra, shall hereinafter be
                                      11   referred to collectively as the “Scheme Aiders/Abettors.”
Snell & Wilmer




                                      12             54.   Additional Defendants may be included as Scheme Aiders/Abettors as
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   investigation and discovery proceeds in this or related estates.
                    L.L.P.




                                      14                                             3) Asset Hiders
                                      15             55.   Julie Muraco (“Muraco”) is a financial advisor at Praeditis Group LLC, and,
                                      16   upon information and belief, resides in New York.
                                      17             56.   Muraco is or was an owner and on the board of directors of DC Solar Freedom
                                      18   and provided investment advice to the Carpoffs and/or DC Solar, as well as the direction of
                                      19   assets to offshore companies.
                                      20             57.   Praeditis Group LLC (“Praeditis”) is a Delaware limited liability company
                                      21   that was utilized by Muraco in her activities for DC Solar, some of the DC solar affiliates,
                                      22   and the Carpoffs in concealing and/or of assisting in the movement of assets.
                                      23             58.   The Strauss Law Firm (“Strauss Firm”) is a law firm located in Hilton Head,
                                      24   South Carolina. The Strauss Firm helped the Carpoffs and/or DC Solar to conceal or move
                                      25   assets.
                                      26             59.   Peter Strauss (“Strauss”) is an attorney and, upon information and belief,
                                      27   resides in South Carolina. Strauss is the principal/owner of the Strauss Firm.
                                      28             60.   Panda Bear International, Ltd. (“Panda International”) is an international

                                                                                           8                                COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 13 of 55

                                       1   Hong Kong corporation. That was utilized in the movement of funds in and out of Hong
                                       2   Kong and the China Bank and Trust.
                                       3          61.    Panda Solar Solutions LLC (“Panda Solutions”) is a Nevada limited liability
                                       4   company, and entirely owned by the Carpoffs.
                                       5          62.    Upon information and belief, Panda International was formed by DC Solar
                                       6   with assistance from Wentz supposedly for the purpose of purchasing batteries for MSGs,
                                       7   to keep profits out of the United States and avoid U.S. income taxation.
                                       8          63.    Panda Solutions was the sole owner of Panda International.
                                       9          64.    DC Solar International, Inc. (“DC Solar International”) is an international
                                      10   Nevis corporation. DC Solar International was formed by DC Solar with assistance from
                                      11   Lauer, Strauss and Hacker, among others, to be the seller in certain sale-leaseback deals,
Snell & Wilmer




                                      12   designed to move profits out of the United States and tax-free.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          65.    Bayshore Select Insurance is a Bahamian company, and acts as a captive
                    L.L.P.




                                      14   insurance company for DC Solar.
                                      15          66.    Champion Select Insurance is a Bahamian company, and acts as a captive
                                      16   insurance company for DC Solar.
                                      17          67.    JPLM Dynasty Trust is a Cook Island trust administered in the Cook Islands
                                      18   with Southpac Trust International, Inc. a Cook Island corporation as its Trustee.
                                      19          68.    Billie Jean Trust is a trust administered in the Cook Islands with Southpac
                                      20   Trust International, Inc. a Cook Island corporation as its Trustee
                                      21          69.    The Defendants listed in paragraphs 55 through 68, supra, are described
                                      22   collectively as the “Asset Hiders.”
                                      23          70.    The Core Defendants, Scheme Aiders/Abbetors, and the Asset Hiders shall
                                      24   hereinafter be referred to collectively as the “Defendants.”
                                      25          71.    Additional Defendants may be added to these categories as further
                                      26   investigation or discovery proceed in this or related cases.
                                      27

                                      28

                                                                                        9                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 14 of 55

                                       1                                 III.   JURISDICTION & VENUE
                                       2          72.       This Court has subject-matter jurisdiction over Plaintiff’s claims under 28
                                       3   U.S.C. § 1331 and/or 28 U.S.C. § 1337, because the claims arise under the laws of the
                                       4   United States, including the Racketeer Influenced and Corrupt Organization Act (“RICO”),
                                       5   18 U.S.C. § 1961 et. seq.
                                       6          73.      This Court has supplemental jurisdiction over Plaintiff’s claims arising out of
                                       7   state law pursuant to 28 U.S.C. § 1367, because those claims form part of the same case or
                                       8   controversy as Plaintiff’s claims brought under federal law.
                                       9          74.      Plaintiff also asserts that jurisdiction is also present due to 28 U.S.C.157.
                                      10          75.      Personal jurisdiction comports with due process under the United States
                                      11   Constitution, the long-arm statutes of California, and the provisions of 18 U.S.C. § 1965(b)
Snell & Wilmer




                                      12   and (d).
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          76.      Without limiting the generality of the foregoing, each Defendant (directly or
                    L.L.P.




                                      14   through agents who were at the time acting with actual and/or apparent authority and within
                                      15   the scope of such authority) has:
                                      16                a. Transacted business in California;
                                      17                b. Contracted to supply or obtain services in California;
                                      18                c. Availed themselves intentionally of the benefits of doing business in
                                      19                   California;
                                      20                d. Produced, promoted, sold, marketed, and/or distributed their products or
                                      21                   services in California and, and thereby, have purposefully profited from their
                                      22                   access to markets in California;
                                      23                e. Caused tortious damage by act or omission in California;
                                      24                f. Caused tortious damage in California by acts or omissions committed outside
                                      25                   California while (i) regularly doing business or soliciting business in
                                      26                   California, and/or (ii) engaging in other persistent courses of conduct within
                                      27                   California, and/or (iii) deriving substantial revenue from goods used or
                                      28                   consumed or services rendered in California;

                                                                                          10                                COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 15 of 55

                                       1                g. Committed acts and omissions which Defendants knew or should have known
                                       2                   would cause damage (and, in fact, did cause damage) in California to Plaintiff
                                       3                   while (i) regularly doing or soliciting business in California, and/or (ii)
                                       4                   engaging in other persistent courses of conduct within California , and/or (iii)
                                       5                   deriving substantial revenue from goods used or consumed or services
                                       6                   rendered in California;
                                       7                h. Engaged in a conspiracy with others doing business in California that caused
                                       8                   tortious damage in California; and/or
                                       9                i. Otherwise had the requisite minimum contacts with California such that,
                                      10                   under the circumstances, it is fair and reasonable to require Defendants to
                                      11                   come before this Court to defend this action.
Snell & Wilmer




                                      12          77.      Pursuant to 11 U.S.C. § 362 and to allow and Plaintiff to pursue its claims the
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   Trustee has stipulated to relief from the automatic stay in the Bankruptcy Case to allow
                    L.L.P.




                                      14   Plaintiff to liquidate the nature and amount of its claims against the Estates as a Defendant;
                                      15   however, Plaintiff may not proceed with any collection or other enforcement of any such
                                      16   determination except through the Bankruptcy case.
                                      17          78.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a
                                      18   substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in
                                      19   Benicia, California, which is located in this judicial district.
                                      20                                IV.    FACTUAL ALLEGATIONS
                                      21                                             A. Introduction
                                      22          79.      This case involves two parallel fraud schemes which bilked purchasers out of
                                      23   nearly a billion dollars (together, the “Schemes”).
                                      24          80.      The Carpoffs orchestrated the Schemes through companies they controlled
                                      25   (DC Solar), and the Carpoffs used the Schemes to enrich themselves personally at Plaintiff’s
                                      26   expense.
                                      27          81.      The Defendants in this action each played an important role in the Schemes.
                                      28          82.      In 2011, the Carpoffs began the selling of MSGs through their privately-held

                                                                                          11                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 16 of 55

                                       1   alternative energy company, DC Solar Solutions.
                                       2           83.   Through December 2018, DC Solar raised around $910 million from sales of
                                       3   MSGs. DC Solar described the sales to interested parties as transactions that qualified for
                                       4   alternative energy tax credits.
                                       5           84.   To that end, Purchasers purchased MSGs from DC Solar Solutions and then
                                       6   immediately leased the MSGs to DC Solar Distribution.
                                       7           85.   DC Solar Distribution then supposedly sub-leased the MSGs to end-users.
                                       8           86.   The sale price for east MSG was $150,000.
                                       9           87.   Purchasers typically made a 30% cash down payment to DC Solar Solutions
                                      10   on the MSGs, which were sold for $150,000 apiece, because the associated tax credits were
                                      11   based upon 30% of the $150,000 sales price.
Snell & Wilmer




                                      12           88.   This down payment was typically made by the Purchasing Member.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   Purchasers could immediately claim a dollar-for-dollar tax credit for the total they paid in
                    L.L.P.




                                      14   cash to DC Solar Solutions per MSG.
                                      15           89.   Thereafter, the Purchasers could also claim depreciation for each MSG for
                                      16   five years.
                                      17           90.    These cumulative tax benefits were significant to Plaintiff and the
                                      18   Purchasers.
                                      19           91.   To complete the transactions, Purchasers paid the remaining amount owed to
                                      20   DC Solar Solutions for the MSGs by a carryback promissory note with a twenty (20) year
                                      21   term.
                                      22           92.   The Carpoffs and other Defendants told Purchasers that the cash to pay the
                                      23   note payments was supposed to be generated by lease revenues received by DC Solar
                                      24   Distribution from its supposed subleases of the MSGs to end users.
                                      25           93.   Additionally, the Purchasers (and the LLC members) were to receive some
                                      26   income from the subleases, over and above amounts needed to pay the carryback notes.
                                      27           94.   The sublease revenue payable to Purchasers from DC Solar Distribution was
                                      28   a critical component of the transactions, maximizing the tax benefits while minimizing debt

                                                                                       12                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 17 of 55

                                       1   and expenses.
                                       2          95.    Without the mechanism, the alleged $150,000 value of the MSGs would be
                                       3   difficult to sustain, thus jeopardizing the maximum value of the tax credits.
                                       4          96.    When the Funds were created, Solarmore owned 1% of each Fund, with the
                                       5   primary Purchasing Member owning the remaining 99% interest.
                                       6          97.    After five (5) years, which was the recapture period for the MSG tax credit,
                                       7   the equity ownership in the Funds would flip, with Solarmore owning 95% and the
                                       8   Purchasing Member owning 5%.
                                       9          98.    After the 5-year period, Solarmore had a call option to acquire the Purchasing
                                      10   Member’s equity in the Funds for an amount that is significantly less than the amount of
                                      11   the Purchasing Member’s downpayment.
Snell & Wilmer




                                      12          99.    DC Solar touted itself as a major player in its industry, with thousands of
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   MSGs in the field, lucrative contracts with big customers yielding a track record of major
                    L.L.P.




                                      14   revenues, and extensive experience in making and maintaining the MSGs, and finding
                                      15   customers to lease or purchase MSGs.
                                      16          100.   The sublease program and the major lease revenue promotion were a sham.
                                      17          101.   DC Solar manufactured and put into service far fewer MSGs than it claimed
                                      18   to Purchasers, and DC Solar made hardly any of its revenue from leasing MSGs.
                                      19          102.   In fact, DC Solar Solutions did not actually manufacture or receive about two-
                                      20   thirds of the MSGs that it purportedly sold to Purchasers.
                                      21          103.   Intensive efforts by Plaintiff to locate the MSGs have identified roughly 6,800
                                      22   of the approximately 18,400 MSGs that DC Solar sold to Purchasers.
                                      23          104.   Simply put, Purchasers paid over one billion dollars for MSGs that never
                                      24   existed or been delivered.
                                      25          105.   Further, legitimate lease income from actual end-users of the MSGs
                                      26   represented a tiny fraction -- less than 5% -- of DC Solar Distribution’s alleged revenue.
                                      27          106.   The vast majority of DC Solar Distribution’s revenue was actually comprised
                                      28   of money transferred from DC Solar Solutions derived from downpayments from later

                                                                                       13                                  COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 18 of 55

                                       1   purchasers.
                                       2          107.   In reality, the vast majority of DC Solar’s money was used to manufacture,
                                       3   place into service, or to maintain the thousands of MSGs that the DC Solar “sold” to
                                       4   Purchasers.
                                       5          108.   Instead the Carpoffs pilfered the money to cover-up losses by DC
                                       6   Distribution, and to support a lavish lifestyle that included buying numerous luxury and
                                       7   collector vehicles, a baseball team, a NASCAR Raceteam, expensive real estate within and
                                       8   without the United States, and the use of private jets.
                                       9          109.   Generally, the Defendants perpetrated two fraud Schemes, the first relating to
                                      10   the existence of MSGs.
                                      11          110.   The second relating to the movement of money from DC Solar to DC
Snell & Wilmer




                                      12   Distribution to hide the failed sublease program.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          111.   A later third fraud scheme developed from the first two in the after-the-fact
                    L.L.P.




                                      14   effort to prop up bogus $150,000 valuation of MSGs sold to Purchasers.
                                      15          112.   In the first Scheme, the Defendants falsely certified and represented to
                                      16   Purchasers the existence of non-existent or undelivered MSGs.
                                      17          113.   Plaintiff relied on Defendants’ certificates and representations, although the
                                      18   claimed MSGs never existed or were delivered.
                                      19          114.   In the second Scheme, the Defendants tried to hide the lack of legitimate lease
                                      20   revenue by moving money between and among different Defendants to conceal the failed
                                      21   sublease program.
                                      22          115.   Defendants made representations to Plaintiff that the subleasing of the MSGs
                                      23   started slowly, but then became robust, resulting in the sublease of most of the MSGs and
                                      24   the generation of significant rental revenue.
                                      25          116.   Defendants showed Plaintiff a few leases for a large number of MSGs to third
                                      26   parties.
                                      27          117.   Then, Defendants represented to Plaintiff that Defendants had many other-
                                      28   such leases that produced significant revenue for DC Distribution.

                                                                                           14                           COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 19 of 55

                                       1          118.   In reality, the overwhelming majority of DC Distribution’s supposed
                                       2   “revenue” consisted of cash transfers from DC Solar Solutions to DC Solar Distribution
                                       3   derived from initial down payments of later Purchasers.
                                       4          119.   Between March 2011 and December 18, 2019, approximately thirty-four (34)
                                       5   Funds entered into transactions with DC Solar Solutions to purchase MSGs, resulting in the
                                       6   deposit of approximately $759,000,000 by interstate transfer into the Funds’ bank accounts
                                       7   by Purchasing Members for Defendants’ MSG transactions.
                                       8          120.   Other Purchasers transferred approximately $136,000,000 to DC Solar
                                       9   Solutions as part of related transactions for the purchase and lease of MSGs.
                                      10          121.   In total, DC Solar Solutions closed transactions with Funds and others
                                      11   involving approximately 18,400 MSGs at approximately $2.7 billion in purported value.
Snell & Wilmer




                                      12          122.   These deals had face values of more than $2.7 billion because Purchasers
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   financed approximately 70 percent of the amount of the MSGs’ purchase price through
                    L.L.P.




                                      14   promissory notes.
                                      15          123.   DC Solar, directly and indirectly, solicited purchasers through brokers and
                                      16   salespeople using various methods, including email, conference calls and in-person
                                      17   meetings. DC Solar offered and sold Fund Contracts (defined below) through interstate
                                      18   commerce to purchasers across the United States.
                                      19          124.   The Core Defendants were in the process of attempting to close additional
                                      20   large transactions by the end of 2018 on in early 2019 but were stopped by the federal
                                      21   government’s raid and seizures.
                                      22                                  B. The Creation of the MSGs
                                      23          125.   Carpoff started DC Solar Solutions in or about 2009, when he began
                                      24   designing and creating the first MSGs.
                                      25          126.   Carpoff wholly owned the company after the departure of John Messer, a
                                      26   former 21% owner.
                                      27          127.   A typical MSG consisted of photovoltaic (“PV”) modules, PV inverters,
                                      28   batteries, a trailer and other miscellaneous ancillary components.

                                                                                       15                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 20 of 55

                                       1            128.   According to an appraisal of 1,140 MSGs dated August 19, 2015 (“GEICO
                                       2   Appraisal”) by Alvarez & Marsal, which is nearly identical to the other Appraisals (defined
                                       3   below) provided to all of the Funds, DC Solar Solutions “is a clean energy company that
                                       4   designs, manufactures and deploys solar energy solutions which are eligible for federal,
                                       5   state and local renewable energy incentives.”
                                       6            129.   Alvarez & Marshall initially was requested to produce retroactive appraisals
                                       7   to bolster an earlier appraisal by a less prestigious appraiser.
                                       8            130.   The GEICO Appraisal describes the MSGs as DC Solar Solutions’ “signature
                                       9   product… available in 5, 10, 15, 20 and 25.5 kW power capacities… in use throughout the
                                      10   United States where an MSG is a more desirable alternative than a diesel-powered
                                      11   generator. MSGs are capable of operating anywhere they can be transported…”
Snell & Wilmer




                                      12            131.   The GEICO Appraisal further describes the MSGs as follows: “The MSGs
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   utilize two PV arrays of Talesun Solar USA panels made up of a total of ten PV modules.
                    L.L.P.




                                      14            132.   The PV modules are framed or attached together by struts in a panel structure.
                                      15   Each panel structure contains five solar modules which are about 16 feet in length.
                                      16            133.   The PV Arrays are grouped so that the panels can be deployed at multiple
                                      17   angles for maximum exposure to the Sun.
                                      18            134.   The MSGs also contained a battery backup system, a battery management
                                      19   system and a charge controller.
                                      20            135.   At the beginning, the cost of production for one MSG was purportedly
                                      21   approximately $78,000, however this “cost” was comprised largely of overhead and labor
                                      22   costs.
                                      23                                          C. The First Funds
                                      24            136.   In or about 2010, DC Solar Solutions created the first fund to own MSGs and
                                      25   solicit MSG purchases for tax benefits.
                                      26            137.   The early funds created by the Carpoffs to own MSGs were managed by
                                      27   Solarmore Investments, an entity controlled by Carpoff and owned by Carpoff and Moore.
                                      28            138.   Purchasers typically made a 30% down payment to DC Solar Solutions on the

                                                                                         16                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 21 of 55

                                       1   MSGs, which were sold for $150,000 apiece.
                                       2          139.    Purchasers could then immediately claim a dollar-for-dollar tax credit based
                                       3   upon 30% of the $150,000 price. Purchasers also claim depreciation for each MSG for five
                                       4   (5) years. These tax benefits were significant and amounted in hundreds of millions of
                                       5   dollars.
                                       6                                  D. The Beginning of the Funds
                                       7          140.    Solarmore was formed in 2013 by Lauer and was initially owned 79% by
                                       8   Carpoff and 21% by Jansen.
                                       9          141.    Currently, Jansen owns 100% of Solarmore.
                                      10          142.    Solarmore was formed to manage certain of the Funds who purchased MSGs.
                                      11          143.    As compensation for Solarmore’s management of certain Funds, Defendants
Snell & Wilmer




                                      12   promised a payment equal to 1% of the tax credits for the Funds, and the later ability to
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   indirectly own through Solarmore entity 95% of the MSGs after the ownership of the Funds
                    L.L.P.




                                      14   “flip” after 5 years.
                                      15          144.    Defendants represented to Jansen that the MSGs would retain significant
                                      16   value after 5 years that exceeded the loan balance still owed to DC Solar at such time.
                                      17          145.    Nixon Peabody LLP (“Nixon”), is a law firm headquartered in New York and
                                      18   operating in additional states and issued tax opinion letters to Plaintiff Purchasers, and the
                                      19   Funds opining to the valid tax benefits to Purchasers of MSGs.
                                      20                                  E. The Funds’ Basic Structure
                                      21          146.    The basic structure of the MSG sales was as follows: DC Solar offered
                                      22   Purchase Agreements and Equipment Leases (defined below), under which Purchasers paid
                                      23   to purchase MSGs from DC Solar Solutions, while in turn simultaneously leasing them to
                                      24   DC Solar Distribution.
                                      25          147.    DC Solar Distribution then promised that it would arrange to sub-lease the
                                      26   MSGs to end-users.
                                      27          148.    Purchasers executed a standard package of agreements, including: (i) a
                                      28   Limited Liability Company Agreement (“LLC Agreement”); (ii) a Solar Equipment

                                                                                        17                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 22 of 55

                                       1   Purchase Agreement (“Purchase Agreement”); (iii) a Secured Promissory Note
                                       2   (“Promissory Note”); and (iv) a Mobile Solar Equipment Lease (“Equipment Lease”)
                                       3   (together the “Fund Contracts”).
                                       4          149.   The documents were executed at or around the same time, with Jeff Carpoff
                                       5   signing the Purchase Agreements on behalf of DC Solar Solutions and Paulette Carpoff
                                       6   typically signing the Equipment Leases on behalf of DC Solar Distribution.
                                       7          150.   While certain contracts had minor variations in wording, all of the Fund
                                       8   Contracts largely contained the same substantive terms.
                                       9          151.   Under the terms of the LLC Agreements, an investor became the Purchasing
                                      10   Member of an individual Fund, a special purpose LLC entity created specifically for the
                                      11   purchase of MSGs.
Snell & Wilmer




                                      12          152.   The Fund then purchased MSGs from DC Solar Solutions at a price of
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   $150,000 per MSG under a Purchase Agreement.
                    L.L.P.




                                      14          153.   The Purchase Agreement specified the total number of MSGs being
                                      15   purchased in that specific transaction, as well as the total purchase price.
                                      16          154.   An Exhibit to the Purchase Agreement contained a blank space for the
                                      17   Vehicle Identification Numbers (“VINs”) for the MSGs or stated that “VIN for each
                                      18   Generator [MSG] to be Supplied at Delivery.”
                                      19          155.   In exchange for the specified payment, DC Solar Solutions agreed to deliver
                                      20   the MSGs by a certain date or dates and warranted “to Buyer that all Equipment shall be in
                                      21   good working order in conformity with the Specifications for a period” of five or ten years.
                                      22          156.   The delivery dates for tranches of MSGs specified in the Purchase
                                      23   Agreements were occasionally scheduled in stages.
                                      24          157.   Likewise, the Purchase Agreements dictated that payments would be due to
                                      25   DC Solar Solutions in stages according to a schedule in part dictated by capital contributions
                                      26   being made by the Purchasing Member under the terms of the LLC Agreement.
                                      27          158.   Those capital contributions were contingent on Purchasers receiving
                                      28   confirmation that the Generators were “Placed in Service” as evidenced by an “IE

                                                                                        18                                COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 23 of 55

                                       1   [Independent Engineer] Certificate.”
                                       2           159.     Purchasing Members generally contributed about thirty percent (30%) of the
                                       3   purchase price in cash and financed the balance pursuant to a Promissory Note or Notes
                                       4   executed by the Fund in favor of DC Solar Solutions.
                                       5           160.     The Promissory Note was an exhibit to the Purchase Agreement.
                                       6           161.     The physical location of all of The Promissory Notes is currently under
                                       7   investigation.
                                       8           162.     DC Solar told Purchasers, and arranged for a tax opinion letter from Nixon
                                       9   confirming, that the MSGs qualified for the “Energy Credit” under Internal Revenue Code
                                      10   § 48.
                                      11           163.     IRS Code § 48 allows for a thirty percent tax credit for certain energy-related
Snell & Wilmer




                                      12   investments (hereafter, the “Tax Credit” or the “Credit”).
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13           164.     Thus, Purchasing Members expected to be able to take a Tax Credit for
                    L.L.P.




                                      14   roughly the same amount as their cash contribution to the Fund.
                                      15           165.     Under the Fund Contracts, the MSG business was left entirely to DC Solar.
                                      16           166.     At the same time the Funds executed the Purchase Agreements with DC Solar
                                      17   Solutions, the Funds also executed Equipment Leases with DC Solar Distribution for at
                                      18   least the first batch of MSGs being purchased.
                                      19           167.     Depending on the size of the transaction, as additional tranches of MSGs were
                                      20   manufactured, additional Equipment Leases were executed.
                                      21           168.     Under the Equipment Leases, the Funds leased their MSGs to DC Solar
                                      22   Distribution for terms ranging up to 120 months.
                                      23           169.     The Equipment Leases provided that DC Solar Distribution shall use “the
                                      24   Solar Equipment in a careful and proper manner” and “shall comply with all laws,
                                      25   regulations and ordinances.”
                                      26           170.     Moreover, the Equipment Leases stated that DC Solar Distribution shall be
                                      27   “solely responsible for the maintenance and repair of the Solar Equipment” and “shall
                                      28   ensure the Solar Equipment is operational and capable of producing solar energy at all

                                                                                          19                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 24 of 55

                                       1   times.”
                                       2            171.   The Equipment Leases required DC Solar Distribution to “obtain, maintain
                                       3   and keep” insurance coverage on the MSGs in the amount of the replacement cost as well
                                       4   as “liability insurance.”
                                       5            172.   In addition, the Equipment Leases required DC Solar Distribution to
                                       6   “promptly pay when due, all license fees, registration fees, sales taxes, use and property
                                       7   taxes, assessments, charges and other taxes” imposed upon the MSGs.
                                       8            173.   The Equipment Leases further provided for a set amount of “Base Rent” to
                                       9   be paid to the Fund in advance in monthly installments for the term of the lease as well as
                                      10   payment to the Fund of “Additional Rent” or “Variable Rent” to the extent DC Solar
                                      11   Distribution received revenue from subleasing the MSGs in excess of a certain amount.
Snell & Wilmer




                                      12            174.   The amount of additional or variable rent due to the Fund varied depending
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   on the deal and the calculation was specified in the Equipment Lease.
                    L.L.P.




                                      14            175.   The Fund Contracts were structured such that there was a flow of money
                                      15   between the Funds and DC Solar, all of which, in a legitimate business model, would have
                                      16   been contingent on the MSGs generating significant sub-lease revenue from legitimate end-
                                      17   users.
                                      18            176.   DC Solar Distribution owed monthly lease payments to the Funds purportedly
                                      19   to be paid with the sub-lease revenue it received from third-party customers.
                                      20            177.   The Funds would then use the lease payments they received from DC Solar
                                      21   Distribution under the terms of the Equipment Leases to make monthly payments due to
                                      22   DC Solar Solutions under the terms of the Promissory Notes.
                                      23            178.   Purchasers expected several benefits under the arrangement, including the
                                      24   30% Tax Credit and the ability to claim significant depreciation on the MSGs.
                                      25            179.   In addition, Purchasers were entitled to receive some cash distributions from
                                      26   the Funds.
                                      27            180.   In general, the LLC Agreements stated that “Distributable Cash,” defined as
                                      28   the amount of cash from lease revenue remaining after loan payments and operating

                                                                                         20                             COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 25 of 55

                                       1   expenses, would be paid out to Purchasers on an annual basis.
                                       2          181.   Specifically, Purchasers expected to, and promised by DC Solar and other
                                       3   Defendants that they would, profit from the Fund Contracts due to Tax Credits, depreciation
                                       4   on the MSGs, lease payments, and ownership of the MSGs.
                                       5          182.   Purchasers thus played an entirely passive role under the DC designed
                                       6   structure.
                                       7          183.   The success of the venture, and thus the profits to Purchasers and DC Solar,
                                       8   turned entirely on the efforts of DC Solar to make, maintain, market, and lease the MSGs.
                                       9          184.   DC Solar marketed itself as having extensive experience and capabilities in
                                      10   the renewable energy field and in executing successful transactions for purchasers.
                                      11          185.   For example, pitch-books for Purchasers, which were prepared by, among
Snell & Wilmer




                                      12   others, Hacker, Bermudez and CohnReznick, and other brokers working on behalf of DC
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   Solar using information provided by DC Solar, emphasized that DC Solar had thousands of
                    L.L.P.




                                      14   MSGs deployed and manufacturing capabilities of 900 MSGs per month.
                                      15          186.   These brokers and other parties highlighted that DC Solar had closed many
                                      16   prior funds with “headline” or “notable” Purchasing Members, including funds with fair
                                      17   market values near or over $100 million, and that the “performance of each of the funds
                                      18   remains in good standing.”
                                      19          187.   In addition, the materials claimed DC Solar had “customer relationships with
                                      20   leading companies in the telecommunications, entertainment and construction industries”
                                      21   and provided case studies of the established leasing arrangements with many of those
                                      22   customers.
                                      23          188.   Finally, certain of the pitch-books provided a “Summary of Investor Returns”
                                      24   with estimated internal rates of return ranging from 40 to as high as 50 percent.
                                      25          189.   One such lease touted, was a lease with Ahern Rentals, which purchasers were
                                      26   not told was backstopped by an agreement from DC Solar Solutions in favor of Ahern.
                                      27          190.   For example, in an email dated July 11, 2018 from Bermudez to Karmann,
                                      28   Hacker and Carpoff, an attached lease schedule claims a 94.31% MSG “utilization rate”,

                                                                                       21                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 26 of 55

                                       1   with 12,164 units allegedly being subleased as of December 31, 2017 out of 12,898 Fund-
                                       2   owned MSGs.
                                       3          191.   By design, Purchasers never physically took possession of the MSGs that they
                                       4   purchased because the MSGs were leased to DC Solar Distribution upon purportedly being
                                       5   placed in service.
                                       6          192.   Pursuant to the terms of the Purchase Agreements and LLC Agreements,
                                       7   Purchasers made payments to DC Solar Solutions for the MSGs in installments after
                                       8   receiving proof that the MSGs had been placed in service as evidenced by the delivery of
                                       9   the “IE Certificate.”
                                      10          193.   The LLC Agreements defined “IE Certificate” as “a certificate to be issued
                                      11   by the Independent Engineer” with respect to the MSGs “upon achievement of Placement
Snell & Wilmer




                                      12   in Service.” Beginning in 2014, the LLC Agreements further stated that “‘Independent
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   Engineer’ means “Joseph Bayliss of Bayliss Innovative Services.”
                    L.L.P.




                                      14          194.   Jeff Carpoff arranged for Bayliss and his firm to serve as the “Independent
                                      15   Engineer.”
                                      16          195.   The Bayliss arrangement deceived Purchasers, because Bayliss was neither
                                      17   independent nor an engineer.
                                      18          196.   While Bayliss holds general contractor and electrical licenses from the State
                                      19   of California, he was never a licensed engineer.
                                      20          197.   Bayliss has known Jeff Carpoff and Paulette Carpoff since high school.
                                      21          198.   In fact, the Company and Jeff Carpoff hired Bayliss to perform various
                                      22   projects for DC Solar and other businesses owned by Jeff Carpoff.
                                      23          199.   DC Solar purported to sell more than 18,400 MSGs from its inception.
                                      24          200.   Bayliss executed IE Certificates, titled “IE Commissioning Reports,” for
                                      25   nearly all of the sold MSGs from 2014 through 2018.
                                      26          201.   In thousands of instances, Bayliss admittedly signed IE Commissioning
                                      27   Reports for MSGs without inspecting them, and without any basis for making the
                                      28   representations in the IE Certificates.

                                                                                       22                             COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 27 of 55

                                       1          202.    Further, Purchasers routinely requested financial statements from DC Solar
                                       2   Distribution and DC Solar Solutions before purchasing MSGs.
                                       3          203.    In response, DC Solar and Defendants often provided Purchasers with
                                       4   putative financial statements.
                                       5          204.    Roach issued “Accountants’ Compilation Reports” for DC Solar Distribution
                                       6   and DC Solar Solutions covering various periods between 2011 through July 2018.
                                       7          205.    Roach signed these reports on the letterhead of his firm, Ronald J. Roach
                                       8   Accountancy Corporation.
                                       9          206.    The financial statements accompanying Roach’s compilation reports included
                                      10   a statement of income in each.
                                      11          207.    Roach prepared these reports at the direction of the Carpoffs and provided
Snell & Wilmer




                                      12   them to Lauer, despite knowing of the circular flow of funds between DC Solar Solutions
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   and DC Solar Distribution.
                    L.L.P.




                                      14          F. General Background - Defendants Causing or Contributing to Plaintiff’s
                                      15                                                   Injuries
                                      16          208.    On information and belief, Wilde knew or should have known of the financial failure
                                      17   of the sublease program and the lack of existence or continued production of MSGs. On information
                                      18   and belief, Wilde assisted in presenting false or misleading information to Plaintiff and others or
                                      19   concealing information from Plaintiff and others.
                                      20          209.    On information and belief, Guidry knew or should have known of the financial
                                      21   failure of the sublease program and the lack of existence or continued production of MSGs. On
                                      22   information and belief, Guidry assisted in presenting false or misleading information to Plaintiff
                                      23   and others or concealing information from Plaintiff and others.
                                      24          210.    On information and belief, Moore knew of the substantial problems with DC Solar
                                      25   and acted as a party who collected money for the Carpoffs from difficult individuals.
                                      26          211.    Montage, Wentz, Yee, on information and belief, performed tax work, oversaw or
                                      27   participated in an audit or financial compilation, and acted directly and helped DC Solar create
                                      28   international companies built to keep assets and income outside of the United States.

                                                                                          23                                 COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 28 of 55

                                       1          212.    Upon information and belief, among other work, Montage audits of DC Solar, the
                                       2   Funds, and/or the Carpoffs were performed by Montage through its employees and the employees
                                       3   of Radius.
                                       4          213.    Upon information and belief, Montage, Wentz, Yee, Radius, and Vistra knew or
                                       5   should have known of misrepresentations regarding the financial status of DC Solar.
                                       6          214.    Montage, Wentz, Yee, Radius, and Vistra, however, performed tax work and audits
                                       7   or financial compilations for DC Solar and provided that information to Plaintiff and others with
                                       8   knowledge that it would be relied upon.
                                       9           215. At some point Yee, Wentz, and Montage learned of significant transfers of
                                      10   cash from DC Solar Solutions to DC Solar Distribution in multiple years as part of
                                      11   preparation of certified audited financial statements for DC Solar Solutions.
Snell & Wilmer




                                      12          216.    Despite this information, the certified audited financial statements for DC
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   Solar Solutions did not reflect or accurately reflect these payments
                    L.L.P.




                                      14          217.    On information and belief, Ahern assisted DC Solar in the creation of an invalid or
                                      15   improper sublease that it knew or should have known would be presented to Plaintiff and others to
                                      16   rely upon.
                                      17          218.    Upon information and belief, Carson only made approximately 6,800 trailers, but
                                      18   gave DC Solar over 17,000 VINs used by DC Solar to falsify commissioning reports with non-
                                      19   existent MSGs and corresponding VINs, even after it became clear that DC Solar had no intent to
                                      20   acquire more trailers.
                                      21          219.    On information and belief, Carson knew or should have known that DC Solar was
                                      22   providing the VINs to Plaintiff and other purchasers and that Plaintiff and other purchasers would
                                      23   rely upon the existence of a VIN to establish the existence of an MSG.
                                      24          220.    On information and belief, Endres knew or should have known that DC Solar was
                                      25   providing the VINs to Plaintiff and other purchasers and that Plaintiff and other purchasers would
                                      26   rely upon the existence of a VIN to establish the existence of an MSG.
                                      27          221.    On information and belief, Alvarez & Marsal did not have a sufficient basis upon
                                      28   which to base its appraisals, the appraisals were negligently prepared, the appraisals were not

                                                                                          24                                COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 29 of 55

                                       1   properly adjusted over time, and the appraisals did not meet professional and industry standards.
                                       2          222.    Halo, despite being the managing member of multiple funds, took no actions to
                                       3   protect or preserve the MSGs owned by the funds it was managing.
                                       4          223.    Plaintiff, at the request of members in Halo-managed funds and at its own expense,
                                       5   assisted by advancing money or services relating to the Halo-managed funds and Halo has not
                                       6   provided compensation to Plaintiff for those efforts.
                                       7                    G. The First Sign of Trouble (the Audits) & the Appraisals
                                       8          224.    Starting as early as 2013, red flags began emerging in the DC operations.
                                       9          225.    DC Solar, the Funds and the Carpoffs individually became subject of audits
                                      10   by the Internal Revenue Service (“IRS”) and the State of California regarding income, sales
                                      11   and franchise taxes.
Snell & Wilmer




                                      12          226.    As of 2018, the potential tax liability with respect to these audits was hundreds
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   of millions of dollars.
                    L.L.P.




                                      14          227.    Specifically, the IRS questioned the $150,000 valuation of each MSG.
                                      15          228.    The IRS also determined that DC Solar was not properly recognizing the
                                      16   income from the “sale” of the MSGs.
                                      17          229.    On information and belief, DC Solar only paid taxes on the 30% down
                                      18   payment received from the Purchasers for the MSGs. DC Solar did not pay taxes on the
                                      19   Promissory Notes held by DC Solar Solutions.
                                      20          230.    Over the course of the IRS audit, the aggregate amount owed on the notes
                                      21   held by DC Solar Solutions was approximately $1.2 billion, resulting in a significant tax
                                      22   liability to the Carpoffs.
                                      23          231.    DC Solar was taxable as an S corporation for federal income tax purposes.
                                      24          232.    This corporation status meant that DC Solar did not pay federal income tax,
                                      25   but rather passed through the taxable income to the Carpoffs as shareholders of DC Solar.
                                      26          233.    The IRS was contesting the $150,000 valuation of the MSGs in at least 5
                                      27   separate federal income tax audits of tax equity funds.
                                      28          234.    To support the $150,000 claimed value of each MSG, DC Solar retained

                                                                                           25                                COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 30 of 55

                                       1   Alvarez & Marsal, a well-known valuation firm, to create appraisals (collectively, the
                                       2   “Appraisals”) validating that price.
                                       3          235.   The brokers sometimes worked directly with Alvarez & Marsal in producing
                                       4   a final draft of the Appraisals.
                                       5          236.   The Appraisals were based on the Carpoffs’ and other Core Defendants’
                                       6   representations of a 95% sublease utilization rate, average rents of $700-$1000/month per
                                       7   unit, and projections for additional long term leases and related future cash flow.
                                       8          237.   Alvarez and Marsal continued to use its initial valuation of the MSGs for
                                       9   years, even after learning of the IRS fund audits, without following up on the accuracy of
                                      10   the Appraisals or the underlying data that purportedly supported the Appraisals.
                                      11          238.   Upon information and belief, Alvarez and Marsal never changed its $150,000
Snell & Wilmer




                                      12   initial valuation to include new information about actual leases, nor did Alvarez and Marsal
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   investigate to determine if the valuation should change for a number of reasons including
                    L.L.P.




                                      14   obsolete technology.
                                      15          239.   Upon information and belief, Alvarez and Marsal never received actual copies
                                      16   of the subleases, and did not investigate if alleged lease revenue was legitimate or even
                                      17   existed.
                                      18          240.   Upon information and belief, Alvarez & Marsal never questioned the
                                      19   exorbitant markup of the MSGs over the cost of production.
                                      20          241.   Upon information and belief, DC Solar initially retained Montage, Wentz and
                                      21   Yee in 2013, to respond to the California sales tax audits.
                                      22          242.   Wentz and Yee learned about the structure whereby DC Distribution was
                                      23   supposed to sublease the MSGs as part of representing DC Solar with respect to the
                                      24   California sales tax audit.
                                      25          243.   Wentz and Yee sent information regarding the subleases to the State of
                                      26   California demonstrating small amounts of sublease revenue.
                                      27          244.   Wentz and Yee expanded their workload beyond the California sales tax
                                      28   audits by providing certified audited financial statements for DC Solar, Solarmore, and

                                                                                        26                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 31 of 55

                                       1   certain Funds.
                                       2          245.   Montage was later acquired by Radius in 2016, and Radius in turn acquired
                                       3   by Vistra.
                                       4          246.   Plaintiff also retained Wentz and Montage to complete tax returns and
                                       5   certified audited financial statements.
                                       6          247.      Upon information and belief, in cooperation with the Carpoffs and DC Solar,
                                       7   Montage, and Wentz concealed requested financial and tax documents and information
                                       8   from Solarmore.
                                       9          248.   Some key employees of Montage or “Legacy Montage” worked for both
                                      10   Montage, and Radius or Vistra, simultaneously during 2016 through 2018.
                                      11                                    H. The Phaseout of Solarmore
Snell & Wilmer




                                      12          249.   Halo was created in 2016, with Roselli as the managing member.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          250.   Upon information and belief, Roselli was or is a personal friend of the
                    L.L.P.




                                      14   Carpoffs, and had a previous business relationship with Paulette Carpoff.
                                      15          251.   During 2016 and 2017, as some of the Funds began nearing the five-year
                                      16   equity flip benchmark, Jansen, believing Plaintiff would soon be the majority member of
                                      17   those Funds and effective owner of thousands of MSGs, began asking questions of the
                                      18   Carpoffs and other Core Defendants regarding potential tax implications and other
                                      19   ownership-related effects on Plaintiff.
                                      20          252.   Further, Jansen attempted to ask Kershaw questions on behalf of Plaintiff
                                      21   about the Plaintiff’s bank account at Heritage Bank. Upon information and belief, Kershaw
                                      22   acting in her capacity as an officer of Heritage Bank would not give the requested
                                      23   information to Jansen, and would instead email the Carpoffs informing them of Jansen’s
                                      24   contact and questions even though Jansen was the primary account signer and party.
                                      25          253.   Soon thereafter, in or about 2017, rather than reveal the ongoing Schemes to
                                      26   Jansen and Plaintiff, the Carpoffs stopped using Solarmore and instead used Halo as the
                                      27   manager of funds created from that point forward from late 2016 through 2018.
                                      28

                                                                                        27                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 32 of 55

                                       1                                   I. The Collapse of DC Solar
                                       2          254.   As early as mid-2016, the Core Defendants knew that the sublease program
                                       3   was a huge financial failure, and that DC Solar had a massive cash shortfall from lack of
                                       4   real lease revenues.
                                       5          255.   Lease revenue from end-users of the MSGs was critical to the legitimacy of
                                       6   the businesses of DC Solar Solutions and DC Solar Distribution because it was supposed to
                                       7   provide the money that DC Solar Distribution needed to make lease payments to the Funds,
                                       8   and those payments were critical to the Funds’ ability to make payments on the Promissory
                                       9   Notes to DC Solar Solutions.
                                      10          256.   Although DC Solar Distribution purported to be earning millions each month
                                      11   in lease revenue from end-users of the MSGs, bank records demonstrate that DC Solar
Snell & Wilmer




                                      12   Distribution generated minimal lease revenue from subleases to end-users.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          257.   To further illustrate, in an email dated July 18, 2016 from Roach to Carpoff
                    L.L.P.




                                      14   and Lauer, Roach attached five spreadsheets summarizing the sublease activity for DC Solar
                                      15   from 2012-2015.
                                      16          258.   The 2016 Roach documents reflect sublease revenue of $138,138.64 for 2012,
                                      17   $278,179.74 for 2013, $321,717.06 for 2014, and $1,419,570.80 for 2015, for a grand total
                                      18   over four years of $2,157,606.24.
                                      19          259.   The actual cash requirement from the subleases of the MSGs under DC
                                      20   Solar’s lease program over that four-year time period – stated as a percentage of promised
                                      21   utilization-- was a dismal 3.78%.
                                      22          260.   This failure of the sublease program also endangered the touted tax benefits
                                      23   of the Defendants’ MSG transactions.
                                      24          261.   This failure of the sublease program also invalidated the stated appraisal value
                                      25   of MSGs for ongoing or new purchaser transactions.
                                      26          262.   In an email dated March 2, 2017 from Roach to Lauer and various individuals
                                      27   at Nixon and major accounting firms Hays, Foley and Deloitte, provides the same
                                      28   information for 2013-2015 , adding the $2,071,664.85 in sublease revenues for 2016.

                                                                                        28                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 33 of 55

                                       1          263.   Roach also stated in his 2017 email that following amounts were paid by DC
                                       2   Solar Solutions to DC Solar Distribution on a “re-rent” basis for each of those years:
                                       3                 2013 - $1,595,370
                                       4                 2014 - $13,975,770
                                       5                 2015 - $30,562,024
                                       6                 2016 - $61,545,737
                                       7          264.   On information and belief, the Core Defendants knew about the foregoing.
                                       8          265.   Over the time periods, the Core Defendants began taking drastic measures to
                                       9   conceal the financial failure of the MSG transactions, and to conceal the fact that the Core
                                      10   Defendants had masked that financial failure by moving money received from new
                                      11   purchasers from DC Solutions to DC Distribution, and falsely representing the new
Snell & Wilmer




                                      12   purchasers’ money as revenues received from subleases of MSGs to end users.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          266.   The Core Defendants created fake subleases, circular subleases, and dummy
                    L.L.P.




                                      14   third party sublessors to make the sublease program appear legitimate.
                                      15          267.   To hide the fact that insufficient money was coming in from subleases, the
                                      16   Core Defendants circulated new monies received by DC Solar Solutions to DC Solar
                                      17   Distribution, which then paid the Funds with alleged “lease revenues.” Most of the supposed
                                      18   lease revenue paid to the Funds were actually recirculations of later down payments paid
                                      19   by later Purchasing Members under later Purchase Agreements.
                                      20          268.   For example, during the period of January 2013 through December 2018, a
                                      21   total of about $409,930,000 was deposited to DC Solar Distribution’s bank accounts.
                                      22          269.   Of that amount, approximately $383,347,000 -- or 93.5% -- consisted of
                                      23   transfers from DC Solar Solutions’ bank accounts. And, another $8,268,000 -- or 2.0% --
                                      24   consisted of transfers from the bank accounts of different Funds.
                                      25          270.   At most, $18,316,000 -- or 4.5% -- of the deposits to DC Solar Distribution’s
                                      26   bank accounts during the time period represented sub-lease payments from end-users of the
                                      27   MSGs.
                                      28          271.   Yet, during this period, DC Solar Distribution paid about $347,800,000 to

                                                                                       29                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 34 of 55

                                       1   various Funds and purchasers, mostly of which took the form of circular “lease payments”
                                       2   owed by DC Solar Distribution under the operative Equipment Leases.
                                       3           272.   Accordingly, DC Solar Distribution’s payments were not funded by
                                       4   legitimate sub-lease revenue, but instead by investor funds cycled through DC Solar
                                       5   Solutions.
                                       6           273.   Wentz and Yee were informed of these large payments prior to the completion
                                       7   of the 2017 certified audited financial statements, and on information and belief as early as
                                       8   2016.
                                       9           274.   The Core Defendants prepared and disseminated false financial statements
                                      10   and compilation reports falsely stating that DC Solar Distribution generated hundreds of
                                      11   millions of dollars of revenues in “Rental Income.”
Snell & Wilmer




                                      12           275.   In reality, the overwhelming majority of purported “Rental Income” consisted
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   of intercompany transfers from DC Solar Solutions.
                    L.L.P.




                                      14           276.   The cash infusions of hundreds of millions of dollars from DC Solar Solutions
                                      15   to DC Solar Distribution were hidden in the “Direct Costs” category of DC Solar Solutions’
                                      16   income statements.
                                      17           277.   These putative Direct Cost payments had nothing to do with the costs of
                                      18   manufacturing the MSGs.
                                      19           278.   The Core Defendants began storing and stashing away MSGs they failed to
                                      20   sublease, which were stacking up, in some cases incurring significant storage costs.
                                      21           279.   The Core Defendants started giving away MSGs for free through DC Solar
                                      22   Freedom and essentially using the MSGs as advertising props in an attempt to attract
                                      23   attention.
                                      24           280.   Starting in 2016, DC Solar stopped buying and manufacturing MSGs
                                      25   altogether.
                                      26           281.   In fact, DC Solar never manufactured or received delivery of the majority of
                                      27   the MSGs that it “sold” to Purchasers.
                                      28           282.   Recent intensive efforts by Plaintiff to locate those MSGs turned up roughly

                                                                                        30                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 35 of 55

                                       1   6,800 MSGs of the approximately 18,400 MSGs for which Bayliss provided IE
                                       2   Commissioning Reports.
                                       3         283.     The Core Defendants began putting new VIN numbers on old units, or
                                       4   misrepresenting VINs in order to conceal the fact that new MSGs were not being produced
                                       5   and older units were never subleased.
                                       6         284.     The VIN subterfuge was made possible by Carson’s willingness to provide
                                       7   DC Solar Solutions with reserved VINs before building the associated trailers reserved for
                                       8   the VINs.
                                       9         285.     At times, DC Solar Solutions sold the same MSG to different Purchasers, but
                                      10   with changed VINs, with no awareness of either the old or new Purchasers.
                                      11         286.     The Core Defendants made false representations to Plaintiff and others
Snell & Wilmer




                                      12   regarding production of MSGs, alleged lease revenue, and other lies or misrepresentations
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   as part of the Schemes.
                    L.L.P.




                                      14         287.     The Core Defendants knew when making those representations that MSGs
                                      15   were no longer being produced or received, and that the Core Defendants did not intend to
                                      16   produce or receive MSGs on any timely basis.
                                      17         288.     The Core Defendants directed each other, and others including but not limited
                                      18   to the other Defendants, to lie and present false information to perpetuate and/or cover up
                                      19   the Schemes.
                                      20         289.     On or about 2017, SolarSense, a solar energy provider, began negotiations to
                                      21   buy MSGs from DC Solar Solutions.
                                      22         290.     However, rather than taking a promissory note carryback note to DC Solar
                                      23   Solutions (as was the usual structure for most of the DC Solar tax equity transactions)-
                                      24   SolarSense attempted to arrange financing for its purchase of MSGs through KeyBank.
                                      25         291.     During KeyBank’s due diligence review for the deal, KeyBank requested,
                                      26   among other things, a list of end-user/sublessees, pro forma financials for DC Solar
                                      27   Distribution, samples of subleases, and DC Solar Distribution’s’ QuickBooks.
                                      28         292.     On information and belief, KeyBank began to suspect, after closing, the

                                                                                        31                             COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 36 of 55

                                       1   claimed subleases and claimed sublease revenues were false.
                                       2          293.    On information and believe, Carpoff and Lauer instructed Jano, a former
                                       3   employee of DC Solar who was putting together the SolarSense/Keybank deal, to shut down
                                       4   the deal, knowing that the KeyBank’s requested data would reveal the fraud underlying the
                                       5   Schemes.
                                       6          294.    On information and belief, SolarSense and KeyBank closed their transaction
                                       7   in reliance on Defendants representation and promise of information to be delivered.
                                       8          295.    Jano subsequently resigned his employment with DC Solar, and sent a letter
                                       9   through counsel to the Carpoffs in February 2018, providing specific details about the
                                      10   Schemes, and threatening to expose the Schemes if he was not paid $5 million.
                                      11          296.    In December 2018, law enforcement agents executed federal search warrants
Snell & Wilmer




                                      12   at DC Solar Solutions’ headquarters and other locations, seizing over $60 million in assets.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          297.    On January 30, 2019, the first DC Solar company filed for Chapter 11
                    L.L.P.




                                      14   bankruptcy.
                                      15          298.    Thereafter, additional DC Solar-affiliated companies filed for Chapter 11
                                      16   bankruptcy.
                                      17          299.    Subsequently all of the DC Solar Chapter 11 cases were converted to Chapter
                                      18   7 Liquidation Bankruptcy cases.
                                      19                            J. The Carpoffs’ Preparations for Escape
                                      20          300.    In or about 2018, the Carpoffs in various ways began withdrawing large
                                      21   amounts of money from DC Solar, including a payment of $20,000,000 to Panda.
                                      22          301.    In May 2018, the Carpoffs held extensive discussion with Strauss about
                                      23   obtaining citizenship in Nevis Island, a well-known asset shelter in the Caribbean.
                                      24          302.    Later in August 2018 the Carpoffs bought property in Nevis for $5 million
                                      25   and used DC Solar International, a Nevis affiliation to undertake a sale leaseback
                                      26   transaction.
                                      27          303.    Upon information and belief, The Carpoffs also started making plans to flee
                                      28   the United States if necessary which included an expedited renewal of their passports.

                                                                                       32                              COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 37 of 55

                                       1          304.   Strauss, the Strauss Firm, Muraco, and Praeditis, assisted in the creation of
                                       2   the Nevis transactions and had already created offshore accounts, offshore trusts, and
                                       3   captive insurance companies such as Bayshore and Champion Select that permitted the
                                       4   Carpoffs to hide assets outside of the United States. [expand]
                                       5          305.   For example, the Carpoffs created a Cook Islands trust in 2016, utilizing
                                       6   Wentz, the Strauss Firm, Muraco, and Praeditis.
                                       7          306.   As part of this scheme, the Carpoffs were to execute a statement of solvency,
                                       8   which was at that time, completely untrue.
                                       9          307.   The Carpoffs also instructed Wentz to create Panda, a company located in
                                      10   Hong Kong, to purportedly purchase batteries for the MSGs, which allowed for funds to be
                                      11   effectively parked outside of the United States.
Snell & Wilmer




                                      12          308.   Upon information and belief, the over $20,000,000 that had been placed in
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   the Panda account was removed by the Asset Hiders.
                    L.L.P.




                                      14          309.   With assistance from Lauer, the Strauss Firm, Strauss and Hacker, among
                                      15   others, the Carpoffs also created DC Solar International a Nevis Island International
                                      16   Corporation in Nevis, a notorious off-shore tax shelter, to be party to certain sale-leaseback
                                      17   deals rather than DC Solar Solutions, in order to keep income out of the United States.
                                      18          310.   During the time that the Carpoffs were setting up offshore, in August 2018,
                                      19   Jeffrey Carpoff pushed to collect more funds and involved Moore in a collection matter
                                      20   where the debtor feared for his family’s safety.
                                      21                 V.    ALLEGATIONS RELATED TO RICO VIOLATIONS
                                      22          311.   Plaintiff is a “person” within the meaning of 18 U.S.C. § 1964(c).
                                      23          312.   At all times relevant hereto, Plaintiff and the Defendants were and are
                                      24   “persons” within the meaning of 18 U.S.C. §1961(3).
                                      25                                            A. Enterprise
                                      26          313.   An enterprise need not be a specific legal entity but rather may be “any union
                                      27   or group of individuals associated in fact although not a legal entity.”
                                      28          314.   In this case, the enterprise (“RICO”) for RICO purposes consists of DC Solar

                                                                                        33                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 38 of 55

                                       1   Companies.
                                       2          315.   These Defendants individually and through their agents represented to their
                                       3   victims that these purchases qualified for an “Energy Credit” under Internal Revenue Code
                                       4   § 48, as well as depreciation.
                                       5          316.   However, on information and belief, these purchases’ qualifications for the
                                       6   Tax Credit under the Code is unclear, as most of the MSGs purportedly sold to Purchasers
                                       7   were never manufactured or delivered to the RICO Enterprise.
                                       8          317.   The Schemes were devised solely to generate significant funds thereafter
                                       9   consumed by the Core Defendants for personal purposes or to pay off earlier Purchasers,
                                      10   rather than to manufacture or pay for delivery of the promised new MSGs.
                                      11          318.   Because the terms of the Fund Contracts tied the fortunes of the Purchasers
Snell & Wilmer




                                      12   to those of DC Solar and its ability to manufacture and then sub-lease them at optimal or
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   above true-market value rates, Purchasers were investing in a common enterprise.
                    L.L.P.




                                      14          319.   Because the terms of the Fund Contracts made Purchasers entirely dependent
                                      15   on DC Solar to manufacture, operate and maintain their purported MSGs, DC Solar and the
                                      16   Core Defendants’ efforts were essential to the failure or success of the common enterprise.
                                      17          320.   Purchasers also had an expectation of profits from the tax benefits and
                                      18   payment stream to be generated from the enterprise.
                                      19          321.   The Core Defendants engaged in a common plan, transaction and course of
                                      20   conduct described herein in connection with the solicitation of purchases of MSGs, pursuant
                                      21   to which they knowingly or recklessly engaged in acts, transactions, practices and a course
                                      22   of business that operated as a fraud upon the Plaintiff, the primary purpose and effect of
                                      23   which was to generate significant income by fraudulently selling and subleasing MSGs.
                                      24          322.   The Core Defendants sought out large, prominent Purchasing Members with
                                      25   high visibility and high taxable income in order to carry out the Schemes.
                                      26          323.   While the Core Defendants participated in the RICO Enterprise and were a
                                      27   part of it, the Core Defendants also had an existence separate and distinct from the
                                      28   Enterprise.

                                                                                       34                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 39 of 55

                                       1          324.   The Core Defendants maintained an interest in and control of the RICO
                                       2   Enterprise and also conducted or participated in the conduct of the affairs of the Enterprise
                                       3   through a pattern of racketeering activity.
                                       4          325.   The Core Defendants’ control and participation in the RICO Enterprise were
                                       5   necessary for the successful operation of the Core Defendants’ Schemes.
                                       6          326.   The RICO Enterprise had an ascertainable structure separate and apart from
                                       7   the pattern of racketeering activity in which the Core Defendants engaged.
                                       8                              B. Operation of the RICO Enterprise
                                       9          327.   The Core Defendants perpetrated the Schemes described in detail above.
                                      10          328.   Each of the Core Defendants were vital to the implementation of the Schemes,
                                      11   played an important role in the RICO Enterprise, and either controlled the Enterprise or
Snell & Wilmer




                                      12   knowingly implemented the decisions of others in the Enterprise.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          329.   The Core Defendants intended to commit wire and/or mail fraud in
                    L.L.P.




                                      14   connection with the promotion and operation of the Schemes based on the significant
                                      15   evidence uncovered in this case.
                                      16          330.   The Core Defendants’ racketeering activity in creating, designing,
                                      17   establishing, promoting, and vouching for the Schemes involved numerous false and
                                      18   misleading misrepresentations and omissions that amount to a scheme or artifice to defraud.
                                      19          331.   Plaintiff relied on the Core Defendants’ representations in perpetrating the
                                      20   Schemes, and have been damaged by the Core Defendants’ actions.
                                      21                                         C. Predicate Acts
                                      22          332.   With respect to the activities alleged herein, the Core Defendants acted at all
                                      23   times with malice toward the Plaintiff, intending to engage in the conduct complained of
                                      24   for the benefit of Defendants and with knowledge that such conduct was unlawful.
                                      25          333.   The conduct of the Core Defendants was done with actionable wantonness
                                      26   and reckless disregard for the rights of Plaintiff, as well as the laws to which the Core
                                      27   Defendants are subject, the same amounting to actionable wantonness.
                                      28          334.   With respect to the activities alleged herein, each Core Defendant agreed to

                                                                                         35                             COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 40 of 55

                                       1   the operation of the transaction or artifice to deprive Plaintiff of property interests.
                                       2          335.   In furtherance of these agreements, each Core Defendant also agreed to
                                       3   interfere with, obstruct, delay or affect interstate commerce by attempting to obtain and/or
                                       4   actually obtaining property interests to which the Core Defendants were not entitled.
                                       5          336.   With respect to the overt acts and activities alleged herein, each Core
                                       6   Defendant conspired with each other to violate 18 U.S.C. §1962(c), in violation of 18 U.S.C.
                                       7   §1962(d).
                                       8          337.   Each Core Defendant also agreed and conspired with each other Core
                                       9   Defendant to participate, directly or indirectly, in interfering with, obstructing, delaying or
                                      10   affecting commerce by attempting to obtain and/or actually obtaining property interests to
                                      11   which the Core Defendants were not entitled.
Snell & Wilmer




                                      12          338.   The numerous predicate acts of wire and/or mail fraud in addition to other
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   fraudulent acts, are part of separate fraudulent transactions by the Core Defendants designed
                    L.L.P.




                                      14   to defraud the Plaintiff of money and property interests under false pretenses.
                                      15          339.   As a victim of these unlawful patterns of illegal activity, Plaintiff has and
                                      16   continues to suffer losses as a result of these activities. The acts which caused injuries to
                                      17   the Plaintiff were performed for financial gain.
                                      18          340.   In carrying out the overt acts and fraudulent transactions described above, the
                                      19   Core Defendants engaged in, inter alia, conduct in violation of federal laws, including 18
                                      20   U.S.C. §§1343-1346, and 18 U.S.C. §1961 et seq.
                                      21          341.   Section 1961(1) of RICO provides that “racketeering activity” means any act
                                      22   indictable under any of the following provisions of Title 18, United States Code: §1343
                                      23   (relating to wire fraud) and §1346 (relating to scheme or artifice to defraud).
                                      24                                  D. Violations of 18 U.S.C. § 1343
                                      25          342.   Plaintiff repeats, realleges and incorporates each and every prior factual
                                      26   allegation in the preceding paragraphs as if fully set forth herein.
                                      27          343.   For the purpose of executing and/or attempting to execute their transaction to
                                      28   defraud and to obtain money by means of false pretenses, representations or promises, the

                                                                                         36                                COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 41 of 55

                                       1   Core Defendants, in violation of 18 U.S.C. § 1343, transmitted and received by wire and/or
                                       2   mail matter and things therefrom including but not limited to contracts, instructions,
                                       3   correspondence, funds, and other interstate transmittals and transfers.
                                       4          344.   The Core Defendants’ violations of 18 U.S.C. § 1343 are subject to continuing
                                       5   investigation and revaluation.
                                       6          345.   However, the acts described supra, provide, by way of illustration but not
                                       7   limitation, representative examples of the Core Defendants’ 18 U.S.C. § 1343 violations.
                                       8          346.   Each of the documents, invoices, letters, emails, applications, and/or tax
                                       9   forms that the Core Defendants sent by wire and/or mail to Plaintiff served at least two roles
                                      10   in the RICO Enterprise.
                                      11          347.   First, these documents, standing alone, were fraudulent. The Core Defendants
Snell & Wilmer




                                      12   knew that the vast majority of MSGs allegedly being sold were not in existence or being
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   subleased.
                    L.L.P.




                                      14          348.   Second, in addition to being fraudulent standing alone, these documents were
                                      15   used to advance the fraudulent Schemes that the Core Defendants perpetrated on Plaintiff.
                                      16          349.   In those matters and things sent or delivered by wire, through other interstate
                                      17   electronic media, and/or by mail the Core Defendants and their co-conspirators falsely and
                                      18   fraudulently misrepresented and fraudulently suppressed material facts from Plaintiff as
                                      19   described above, in violation of 18 U.S.C. § 1343.
                                      20          350.   The Core Defendants’ fraudulent statements and omissions include
                                      21   insufficient demand in the market for the MSGs, i.e., that the MSGs would all be leased and
                                      22   would retain sufficient value after five years to repay the Promissory Notes to DC Solar
                                      23   Solutions and return additional revenue to the relevant Fund.
                                      24          351.   The Core Defendants’ fraudulent statements and omissions include that DC
                                      25   Solar had subleased thousands of MSGs to legitimate third-party lessees for amounts that
                                      26   would support each MSG’s $150,000 valuation.
                                      27          352.   The Core Defendants’ fraudulent statements and omissions includes that DC
                                      28   Solar Solutions, or one of the other Core Defendants, had separate agreements with the

                                                                                        37                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 42 of 55

                                       1   major sublessees which negated or paid the lease payments that DC Solar Distribution
                                       2   owed.
                                       3           353.   The Core Defendants’ fraudulent statements and omissions include that all
                                       4   MSGs sold had been built and were “placed in service” as of the closing date of each
                                       5   Purchase Agreement, or any subsequent dated provided therein.
                                       6           354.   The Core Defendants’ fraudulent statements and omissions include that
                                       7   Bayliss was an independent engineer who had viewed and tested all of the MSGs sold.
                                       8           355.   On information and belief, the predicate acts, including the predicate acts of
                                       9   wire fraud, are continuing.
                                      10           356.   The Core Defendants, on their own and as part of a common fraudulent
                                      11   scheme and conspiracy, defrauded Plaintiff as set out above.
Snell & Wilmer




                                      12           357.   The Core Defendants intentionally and knowingly made these material
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   misrepresentations and intentionally and knowingly suppressed material facts from
                    L.L.P.




                                      14   Plaintiff, for the purpose of deceiving it and thereby obtaining financial gain.
                                      15           358.   The Core Defendants either knew or recklessly disregarded that the
                                      16   misrepresentations and omissions described above were material. Plaintiff was injured as a
                                      17   result of the misrepresentations.
                                      18           359.   The Core Defendants made continual use of wire transmissions, in addition
                                      19   to communications made outside the interstate wire systems, to effectuate their fraudulent
                                      20   Schemes. In addition to using in person, telephonic, and other means of communication to
                                      21   make fraudulent statements, the Core Defendants transmitted numerous specific fraudulent
                                      22   statements to Plaintiff through the mail, by fax, and/or by email.
                                      23           360.   The Core Defendants intentionally and knowingly made these material
                                      24   misrepresentations and intentionally and knowingly suppressed material facts from
                                      25   Plaintiff, for the purpose of deceiving it and thereby obtaining financial gain.
                                      26           361.   The Core Defendants either knew or recklessly disregarded that the
                                      27   misrepresentations and omissions described above were material. Plaintiff was injured as a
                                      28   result of the misrepresentations.

                                                                                        38                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 43 of 55

                                       1          362.   As set forth above, there are numerous specific examples of the predicate acts
                                       2   of fraud, including wire fraud, committed by the Core Defendants pursuant to their
                                       3   transactions to defraud Plaintiff.
                                       4          363.   Plaintiff has therefore been injured in its business or property as a result of
                                       5   the Core Defendants’ overt acts and racketeering activities.
                                       6                                E. Pattern of Racketeering Activity
                                       7          364.   Plaintiff repeats, realleges and incorporates each and every prior factual
                                       8   allegation in the preceding paragraphs as if fully set forth herein.
                                       9          365.   As set forth above, the Core Defendants have engaged in a “pattern of
                                      10   racketeering activity,” as defined in §1961(5) of RICO by committing and/or conspiring to
                                      11   commit at least two such acts of racketeering activity, as described above, within the past
Snell & Wilmer




                                      12   ten years.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          366.   Each such act of racketeering activity was related, had similar purposes,
                    L.L.P.




                                      14   involved the same or similar participants and methods of commission, and had similar
                                      15   results impacting upon similar victims, including Plaintiff.
                                      16          367.   The multiple acts of racketeering activity committed and/or conspired to by
                                      17   Defendants, as described above, were related to each other and amount to and pose a threat
                                      18   of continued racketeering activity, and, therefore, constitute a “pattern of racketeering
                                      19   activity,” as defined in 18 U.S.C. §1961(5). Plaintiff alleges that the course of conduct
                                      20   engaged in by the Core Defendants constituted both “continuity” and “relatedness” of the
                                      21   racketeering activity, thereby constituting a pattern of racketeering activity, as that term is
                                      22   defined in 18 U.S.C. §1961(5).
                                      23          368.   Plaintiff can show the relatedness prong because the predicate acts have
                                      24   “similar purposes, results, participants, or methods of commission or are related to the
                                      25   affairs of the Enterprise.” All predicate acts had the same purpose of utilizing the Enterprise
                                      26   to misrepresent the nature of the transactions underlying the schemes so that the Core
                                      27   Defendants could defraud Plaintiff. Plaintiff alleges that the continuity of the pattern of
                                      28   racketeering activity is “closed-ended” inasmuch as a series of related predicate offenses

                                                                                         39                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 44 of 55

                                       1   extended since at least 2011 (a substantial period of time).
                                       2          369.   Moreover, the continuity of the pattern of racketeering can also be established
                                       3   under “open-ended continuity” as the predicate offenses are part of the Enterprise’s regular
                                       4   way of doing business, and the predicates are attributed to the Core Defendants’ operations
                                       5   as part of a long-term association that existed for criminal purposes. Further, the last act of
                                       6   racketeering activity that is alleged as the basis of Plaintiff’s claims occurred within four
                                       7   years of a prior act of racketeering.
                                       8          370.   Three key individuals that assisted with the operations of the RICO Enterprise
                                       9   have plead guilty to federal felonies.
                                      10          371.   Plaintiff therefore has been injured in its business or property as a result of
                                      11   the Core Defendants’ overt acts and racketeering activities as described above and
Snell & Wilmer




                                      12   throughout this Complaint.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13                                           VI.    DAMAGES
                    L.L.P.




                                      14          372.   Plaintiff was damaged by all Defendants in various ways.
                                      15          373.   First, Plaintiff suffered costs for the presumptive value of the MSGs
                                      16   purchased by Funds but never delivered.
                                      17          374.   Second, Plaintiff incurred significant costs related to closing the deals to
                                      18   purchase the MSGs, as well as to locate and store MSGs after the Schemes were uncovered.
                                      19          375.   Third, Plaintiff was deprived of the benefit of its bargain, specifically the
                                      20   value of promised Tax Credit, depreciation, rental, and management income.
                                      21          376.   Fourth, Plaintiff paid for services not rendered, and those amounts should be
                                      22   disgorged.
                                      23                                VII.       CLAIMS FOR RELIEF
                                      24                                                 Count I
                                      25                   (Federal RICO - 18 U.S.C. §1962(c) – Core Defendants)
                                      26          377.   Plaintiff repeats, realleges and incorporates each and every prior factual
                                      27   allegation in the preceding paragraphs as if fully set forth herein.
                                      28          378.   Section 1962(c) of RICO provides that it “shall be unlawful for any person

                                                                                           40                             COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 45 of 55

                                       1   employed by or associated with any enterprise engaged in, or the activities of which affect,
                                       2   interstate or foreign commerce, to conduct or participate, directly or indirectly, in the
                                       3   conduct of such enterprise’s affairs through a pattern of racketeering activity or collection
                                       4   of unlawful debt.”
                                       5          379.   Plaintiff incorporates, as though fully set out herein, its allegations regarding
                                       6   Enterprise.
                                       7          380.   Plaintiff incorporates, as if fully set forth herein, its allegations that the Core
                                       8   Defendants have engaged in a pattern of racketeering activity.
                                       9          381.   The Core Defendants, who are associated with and are part of the Enterprise,
                                      10   conduct and have conducted the Enterprise’s affairs through a pattern of racketeering
                                      11   activity, as set forth in this Complaint.
Snell & Wilmer




                                      12          382.   Through the fraudulent and wrongful conduct described in this Complaint,
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   the Core Defendants seek and have sought to deprive Plaintiff of money and property rights.
                    L.L.P.




                                      14          383.   To successfully execute their Schemes in the manner set forth in this
                                      15   Complaint, the Core Defendants must have a system that allows Core Defendants to access
                                      16   their victims in a manner to effectuate the fraudulent transactions. The Enterprise allows
                                      17   the Defendants this access.
                                      18          384.   With respect to the activities alleged herein, the Core Defendants have acted
                                      19   at all times with malice toward Plaintiff in their efforts to acquire and maintain an interest
                                      20   in an Enterprise that affects interstate commerce.
                                      21          385.   In carrying out the overt acts and fraudulent scheme described above, the Core
                                      22   Defendants have engaged in conduct in violation of federal laws, including inter alia 18
                                      23   U.S.C. §§ 1343 and 1346, and 18 U.S.C. §1961, et seq. as set forth more fully above.
                                      24          386.   Therefore, the Core Defendants have each engaged in “racketeering activity”
                                      25   which is defined in §1961(1) of RICO to mean “any act which is indictable under any of
                                      26   the following provisions of 18 U.S.C. §1343 (relating to wire fraud) ....”
                                      27          387.   As a proximate result of the Core Defendants’ unlawful pattern of illegal
                                      28   fraudulent conduct as described above, Plaintiff has been injured in its business or property

                                                                                         41                                COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 46 of 55

                                       1   as described above.
                                       2                                                 Count II
                                       3                   (Federal RICO - 18 U.S.C. §1962(d) – Core Defendants)
                                       4          388.   Plaintiff repeats, realleges and incorporates each and every prior factual
                                       5   allegation in the preceding paragraphs as if fully set forth herein.
                                       6          389.   This claim for relief arises under 18 U.S.C. §1964(a) of RICO and seeks relief
                                       7   from the Core Defendants’ activities described herein for violations of 18 U.S.C. §1962(d)
                                       8   for their conspiracy to violate 18 U.S.C. §1962(c).
                                       9          390.   Plaintiff incorporates, as if fully set forth herein, its allegations regarding the
                                      10   Enterprise. Plaintiff incorporates, as if fully set forth herein, its allegations that the Core
                                      11   Defendants have engaged in a pattern of racketeering activity. Absent the Core Defendants’
Snell & Wilmer




                                      12   conspiracy and joint efforts, the Core Defendants’ Schemes would not be successful. Acting
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   jointly, the Core Defendants have and have possessed greater power, have been able to exert
                    L.L.P.




                                      14   greater influence, have been able to successfully engage in the activities set forth herein,
                                      15   and have had greater ability to conceal their activities.
                                      16          391.   The Core Defendants have also violated §1962(d) by conspiring to violate 18
                                      17   U.S.C. §1962(c). The object of this conspiracy has been and is to conduct or participate in,
                                      18   directly or indirectly, the conduct of the affairs of the §1962(c) Enterprise(s) described
                                      19   previously through a pattern of racketeering activity.
                                      20          392.   As demonstrated in detail above, the Core Defendants have engaged in
                                      21   numerous overt and predicate fraudulent racketeering acts in furtherance of the conspiracy
                                      22   including systemic fraudulent practices designed to defraud the Plaintiff of money and other
                                      23   property interests.
                                      24          393.   The nature of the above described acts, material misrepresentations, and
                                      25   omissions in furtherance of the conspiracy give rise to an inference that Core Defendants
                                      26   not only agreed to the objective of a violation of 18 U.S.C. §1962(d) by conspiring to violate
                                      27   18 U.S.C. §1962(c), but also they were aware that their ongoing fraudulent acts have been
                                      28   and are part of an overall pattern of racketeering activity. The Core Defendants have

                                                                                         42                                COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 47 of 55

                                       1   engaged in the commission of and continue to commit overt acts and the following
                                       2   described unlawful racketeering predicate acts that have and continue to generate income
                                       3   or proceeds received by the Core Defendants from such pattern of racketeering activity,
                                       4   including:
                                       5          394.   Multiple instances of wire fraud violations of 18 U.S.C. § 1343; and
                                       6          395.   Multiple instances of travel in interstate commerce to attempt to and to
                                       7   actually commit mail fraud and wire fraud.
                                       8          396.   As a proximate result of the Core Defendants’ conduct as described above,
                                       9   Plaintiff has been injured in its business or property as described above.
                                      10                                             Count III
                                      11                 (Fraud: Intentional Misrepresentation – Core Defendants)
Snell & Wilmer




                                      12          397.   Plaintiff repeats, realleges and incorporates each and every prior factual
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   allegation in the preceding paragraphs as if fully set forth here.
                    L.L.P.




                                      14          398.   In perpetrating the Schemes, the Core Defendants represented to the Plaintiff
                                      15   that the Funds would receive certain tax and other monetary benefits, and obtain title to
                                      16   MSGs, from the Funds’ purchase of MSGs from DC Solar Solutions.
                                      17          399.   The Core Defendants’ representation was false.
                                      18          400.   The Core Defendants knew that the representation was false when they made
                                      19   it.
                                      20          401.   The Core Defendants intended that the Plaintiff rely on the representation.
                                      21          402.   Plaintiff reasonably relied on the Core Defendants’ representation.
                                      22          403.   Plaintiff became a member in the Funds and undertook obligations as a managing
                                      23   member based upon the representations of the Core Defendants.
                                      24          404.   Plaintiff was harmed.
                                      25          405.   Plaintiff’s reliance on the Core Defendants’ representation was a substantial
                                      26   factor in causing Plaintiff’s harm.
                                      27

                                      28

                                                                                         43                             COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 48 of 55

                                       1                                                Count IV
                                       2                       (Fraud: Intentional Concealment – Core Defendants)
                                       3          406.    Plaintiff repeats, realleges and incorporates each and every prior factual
                                       4   allegation in the preceding paragraphs as fully set forth here.
                                       5          407.    In perpetrating the Schemes, the Core Defendants intentionally failed to
                                       6   disclose certain facts to Plaintiff, i.e., that the MSGs were not being manufactured or
                                       7   subleased, and that the alleged lease revenues paid to the Funds by DC Solar Distribution
                                       8   were in reality circulated Purchaser monies paid to DC Solar Solutions for new MSGs.
                                       9          408.    The Core Defendants intentionally failed to disclose these and other material
                                      10   facts to Plaintiff, which were known only to the Core Defendants, and prevented Plaintiff
                                      11   from discovering these facts.
Snell & Wilmer




                                      12          409.    Plaintiff did not know the concealed facts.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          410.    The Core Defendants intend to deceive Plaintiff by concealing the facts.
                    L.L.P.




                                      14          411.    Plaintiff became a member in the Funds and undertook obligations as a
                                      15   managing member based upon the concealment of the Core Defendants.
                                      16          412.    If the omitted information had been disclosed to Plaintiff, Plaintiff would
                                      17   have reasonably acted differently.
                                      18          413.    Plaintiff was harmed.
                                      19          414.    The Core Defendants’ concealment was a substantial factor in causing
                                      20   Plaintiff’s harm.
                                      21                                                 Count V
                                      22                           (Fraud in the Inducement- Core Defendants)
                                      23          415.    Plaintiff repeats, realleges and incorporates each and every prior factual allegation
                                      24   in the preceding paragraphs as if fully set forth here.
                                      25          416.    In perpetrating the Schemes, the Core Defendants represented to the Plaintiff that
                                      26   the Funds would receive certain tax and other monetary benefits, and obtain title to MSGs, from
                                      27   the Funds’ purchase of MSGs from DC Solar Solutions.
                                      28          417.    Further, the Core Defendants represented to the Plaintiff that there were sufficient

                                                                                            44                                COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 49 of 55

                                       1   lease revenues and third-party leases to lease the MSGs being sold to the Funds.
                                       2           418.   Further, the Core Defendants represented to the Plaintiff that the MSGs for each
                                       3   Fund were built and would exist at the end of the five to seven years, when Plaintiff would become
                                       4   the 95% owner of each Fund.
                                       5           419.   The Core Defendants’ representation was false.
                                       6           420.   The Core Defendants knew that the representation was false when they made it.
                                       7           421.   The Core Defendants intended that the Plaintiff rely on the representation.
                                       8           422.   Plaintiff reasonably relied on the Core Defendants’ representation.
                                       9           423.   Plaintiff became a member in the Funds and undertook obligations as a managing
                                      10   member based upon the representations of the Core Defendants.
                                      11           424.   Plaintiff was harmed.
Snell & Wilmer




                                      12           425.   Plaintiff’s reliance on the Core Defendants’ representation was a substantial factor
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   in causing Plaintiff’s harm
                    L.L.P.




                                      14                                               Count VI
                                      15                                  (Conversion- Core Defendants)
                                      16           426.   Plaintiff repeats, realleges and incorporates each and every prior factual
                                      17   allegation in the preceding paragraphs as if fully set forth here.
                                      18           427.   As a member of the Funds, Plaintiff holds an ownership interest in the MSGs
                                      19   and/or the money paid to DC Solar Solutions for the purchase of the purportedly-existing
                                      20   MSGs.
                                      21           428.   The Core Defendants substantially interfered with Plaintiff’s property.
                                      22           429.   Plaintiff did not consent.
                                      23           430.   Plaintiff was harmed.
                                      24           431.   The Core Defendants’ conduct was a substantial factor in causing Plaintiff’s
                                      25   harm.
                                      26                                               Count VII
                                      27             (Civil Conspiracy – Core Defendants and Scheme Aiders/Abettors)
                                      28           432.   Plaintiff repeats, realleges and incorporates each and every prior factual allegation

                                                                                           45                                 COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 50 of 55

                                       1   in the preceding paragraphs.
                                       2          433.    The Core Defendants acted in combination.
                                       3          434.    The Core Defendants intended to accomplish an unlawful objective together.
                                       4          435.    The Core Defendants, through their acts or omissions, sought to fraudulently induce
                                       5   Plaintiff to take actions and undertake obligations relating to the Funds, to make fraudulent
                                       6   misrepresentations to Plaintiff, or to fraudulently conceal information from Plaintiff relating to the
                                       7   Funds, the MSGs, and DC Solar.
                                       8          436.    The Core Defendants agreed to a concert of actions to accomplish the objective.
                                       9          437.    The Core Defendants each committed the acts set forth in the preceding paragraphs
                                      10   to accomplish the objective.
                                      11          438.    The Core Defendants intended to accomplish an unlawful objective for the purpose
Snell & Wilmer




                                      12   of harming Plaintiff and others.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          439.    The Core Defendants committed unlawful acts in furtherance of the agreement.
                    L.L.P.




                                      14          440.    Plaintiff suffered damages as a result of the act or acts.
                                      15                                               Count VIII
                                      16                        (Unjust Enrichment – Core Defendants and Halo)
                                      17          441.    Plaintiff repeats, realleges and incorporates each and every prior factual
                                      18   allegation in the preceding paragraphs as fully set forth here.
                                      19          442.    The Core Defendants were enriched as a result of the Plaintiff’s management
                                      20   services, services in locating and moving MSGs, and/or monetary participation in the Core
                                      21   Defendants’ businesses.
                                      22          443.    Halo was enriched by Plaintiff advancing funds and incurring costs by which
                                      23   Halo benefitted, but refused or failed to reimburse for or pay to Plaintiff.
                                      24          444.    The Plaintiff was impoverished as a result of these services and/or
                                      25   participation without promised compensation from the Core Defendants.
                                      26          445.    If no adequate remedy at law is available for Plaintiff’s impoverishment, the
                                      27   Plaintiff is entitled to recover under a theory of unjust enrichment.
                                      28

                                                                                            46                                  COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 51 of 55

                                       1                                             Count IX
                                       2    (Intentional Interference with Contractual Relationship or Business Expectancy –
                                       3                                          Core Defendants)
                                       4           446.   Plaintiff repeats, realleges and incorporates each and every prior factual
                                       5   allegation in the preceding paragraphs as if fully set forth here.
                                       6           447.   There was a contract or contracts between Plaintiff and third parties, or a
                                       7   business expectancy between Plaintiff and third parties.
                                       8           448.   The Core Defendants knew of the contract or business expectancy.
                                       9           449.   The Core Defendants’ conduct prevented performance under the contracts or
                                      10   business expectancy, or made performance more expensive or difficult.
                                      11           450.   The Core Defendants intended to disrupt the performance of this contract or
Snell & Wilmer




                                      12   business expectancy, and/or knew that disruption of performance was certain or
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13   substantially certain to occur.
                    L.L.P.




                                      14           451.   Plaintiff was harmed.
                                      15           452.   The Core Defendants’ conduct was a substantial factor in causing Plaintiff’s
                                      16   harm.
                                      17                                              Count X
                                      18                                (Negligence – Alvarez & Marsal)
                                      19           453.   Plaintiff repeats, realleges and incorporates each and every prior factual
                                      20   allegation in the preceding paragraphs as if fully set forth here.
                                      21           454.   Alvarez & Marsal owed a duty to the Plaintiff in preparing the Appraisals.
                                      22           455.   Alvarez & Marsal breached its duty and was negligent in preparing the
                                      23   Appraisals.
                                      24           456.   Plaintiff was harmed.
                                      25           457.   Alvarez & Marsal’s conduct caused Plaintiff’s harm.
                                      26                                             Count XI
                                      27                      (Negligent Misrepresentation – Alvarez & Marsal)
                                      28           458.   Plaintiff repeats, realleges and incorporates each and every prior factual

                                                                                         47                            COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 52 of 55

                                       1   allegation in the preceding paragraphs as if fully set forth here.
                                       2          459.   Alvarez & Marsal represented to the Plaintiff that the Appraisals were true
                                       3   and accurate representations of the value of the MSGs.
                                       4          460.   Alvarez & Marsal’s representation was not true.
                                       5          461.   Alvarez & Marsal had no reasonable grounds for believing the representation
                                       6   was true when it made it.
                                       7          462.   Alvarez & Marsal intended that Plaintiff rely on this representation.
                                       8          463.   Plaintiff reasonably relied on Alvarez & Marsal’s representation.
                                       9          464.   Plaintiff was harmed.
                                      10          465.   Plaintiff’s reliance on Alvarez & Marsal’s representation was a substantial
                                      11   factor in causing Plaintiff’s harm.
Snell & Wilmer




                                      12                                            Count XII
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13                               (Professional Negligence – Roach)
                    L.L.P.




                                      14          466.   Plaintiff repeats, realleges and incorporates each and every prior factual
                                      15   allegation in the preceding paragraphs as if fully set forth here.
                                      16          467.   Plaintiff retained Roach to provide accounting services and counsel to
                                      17   Plaintiff with respect to the Funds, MSG purchases and related deals.
                                      18          468.   As accountant for Plaintiff, Roach had a duty to exercise reasonable care,
                                      19   skill, and diligence in performing services and providing advice to Plaintiff.
                                      20          469.   Plaintiff reasonably relied on the skill and expertise of Roach to provide
                                      21   advice and counsel consistent with the standards other members of the accounting
                                      22   profession commonly possess and exercise.
                                      23          470.   Roach breached the duty of care owed to Plaintiff by failing to use the skill
                                      24   and care that a reasonably careful accountant would have used in providing services and
                                      25   advice in similar circumstances.
                                      26          471.   Plaintiff was harmed by this breach.
                                      27

                                      28

                                                                                         48                             COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 53 of 55

                                       1                                            Count XIII
                                       2                              (Breach of Fiduciary Duty – Roach)
                                       3          472.   Plaintiff repeats, realleges and incorporates each and every prior factual
                                       4   allegation in the preceding paragraphs as if fully set forth here.
                                       5          473.   Roach was Plaintiff’s accountant, and acted on behalf of Plaintiff with respect
                                       6   to the Funds, MSG purchases and related deals.
                                       7          474.   Roach failed to act as a reasonably careful accountant would have acted under
                                       8   the same or similar circumstances.
                                       9          475.   Plaintiff was harmed by this failure.
                                      10          476.   Roach’s conduct was a substantial factor in causing Plaintiff’s harm.
                                      11                                            Count XIV
Snell & Wilmer




                                      12             (Professional Negligence – Wentz, Yee, Montage, & Radius/Vistra)
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          477.   Plaintiff repeats, realleges and incorporates each and every prior factual
                    L.L.P.




                                      14   allegation in the preceding paragraphs as if fully set forth here.
                                      15          478.   Plaintiff retained Wentz, Yee, Montage and Radius/Vistra employees to
                                      16   provide accounting services and counsel to Plaintiff with respect to the Funds, MSG
                                      17   purchases and related deals.
                                      18          479.   As accountants for Plaintiff, Wentz, Yee, Montage and Radius/Vistra
                                      19   employees had a duty to exercise reasonable care, skill, and diligence in performing services
                                      20   and providing advice to Plaintiff.
                                      21          480.   Plaintiff reasonably relied on the skill and expertise of Wentz, Yee, Montage
                                      22   and Radius/Vistra employees to provide advice and counsel consistent with the standards
                                      23   other members of the accounting profession commonly possess and exercise.
                                      24          481.   Wentz, Yee, Montage and Radius/Vistra employees breached the duty of care
                                      25   owed to Plaintiff by failing to use the skill and care that a reasonably careful accountant
                                      26   would have used in providing services and advice in similar circumstances.
                                      27          482.   Plaintiff was harmed by this breach.
                                      28

                                                                                         49                             COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 54 of 55

                                       1                                               Count XV
                                       2             (Breach of Fiduciary Duty- Wentz, Yee, Montage & Radius/Vistra)
                                       3          483.      Plaintiff repeats, realleges and incorporates each and every prior factual
                                       4   allegation in the preceding paragraphs as if fully set forth here.
                                       5          484.      Wentz, Yee, Montage, and Radius/Vistra employees were Plaintiff’s
                                       6   accountants, and acted on behalf of Plaintiff with respect to the Funds, MSG purchases and
                                       7   related deals.
                                       8          485.      Wentz, Yee, Montage, and Radius/Vistra employees failed to act as
                                       9   reasonably careful accountants would have acted under the same or similar circumstances.
                                      10          486.      Plaintiff was harmed by these failures.
                                      11          487.      Wentz, Yee, Montage, and Radius/Vistra employees conduct was a
Snell & Wilmer




                                      12   substantial factor in causing Plaintiff’s harm.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13                                              Count XVI
                    L.L.P.




                                      14                          (Negligent Misrepresentation – All Defendants)
                                      15          488.      Plaintiff repeats, realleges and incorporates each and every prior factual
                                      16   allegation in the preceding paragraphs as if fully set forth here.
                                      17          489.      All Defendants represented to Plaintiff that certain information was true.
                                      18          490.      All Defendants representations were not true.
                                      19          491.      All Defendants had no reasonable grounds for believing the representations
                                      20   were true when they made it or within the time periods of their involvement.
                                      21          492.      All Defendants intended that Plaintiff rely on these representations.
                                      22          493.      Plaintiff reasonably relied on All Defendants’ representations.
                                      23          494.      Plaintiff was harmed.
                                      24          495.      Plaintiff’s reliance on all Defendants’ representations was a substantial factor
                                      25   in causing its harm.
                                      26          496.      All Defendants failed to disclose information that was known, or should have
                                      27   been known, to be important to the Plaintiff and Purchasers in their transactions.
                                      28          497.      Reservation of Rights. Solarmore hereby reserves and does not waive:

                                                                                           50                               COMPLAINT
                                           Case 2:19-cv-02544-JAM-DB Document 1 Filed 12/17/19 Page 55 of 55

                                       1               a. Any and all rights, claims, or remedies against other individuals and/or
                                       2                  entities currently the subject of tolling agreements with Plaintiff;
                                       3               b. To the extent applicable, any and all claims or remedies that are asserted
                                       4                  through Plaintiff’s instant suit, and which might benefit any other Purchasers,
                                       5                  Fund LLCs, and/or other Court-appointed representatives for said Purchasers,
                                       6                  and/ or Fund LLC’s; and/or
                                       7               c. the right to name additional individuals and/or entities and seek additional
                                       8                  claims and/or further remedies based upon ongoing investigations.
                                       9                                 VIII.     PRAYER FOR RELIEF
                                      10          Wherefore, Plaintiff prays for judgment against Defendants as follows:
                                      11          A.      For damages against all Defendants in an amount in excess of $75,000 to be
Snell & Wilmer




                                      12   proven at trial.
             50 West Liberty Street

             Reno, Nevada 89501
                 law offices

                   Suite 510




                                      13          B.      For treble damages under RICO.
                    L.L.P.




                                      14          C.      For an award of Plaintiff’s reasonable attorneys’ fees in an amount to be
                                      15   proven at trial.
                                      16          D.      For such other relief as the Court may determine.
                                      17                               IX.       DEMAND FOR JURY TRIAL
                                      18          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial on all
                                      19   issues in this litigation that are triable to a jury.
                                      20    DATED: December 17, 2019                                SNELL & WILMER L.L.P.
                                      21                                                         By: /s/ Nathan G. Kanute
                                                                                                    Nathan G. Kanute
                                      22                                                            50 W. Liberty Street, Suite 510
                                                                                                    Reno, NV 89501
                                      23
                                                                                                     Don Bivens (pro hac vice pending)
                                      24                                                             Donald L. Gaffney (pro hac vice
                                                                                                     pending)
                                      25                                                             One Arizona Center, Suite 1900
                                                                                                     400 East Van Buren Street
                                      26                                                             Phoenix, AZ 85004-2202
                                                                                                     Attorneys for Plaintiff
                                      27

                                      28

                                                                                            51                               COMPLAINT
